Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 1 of 40




                      '




                           EXHIBIT E
                                                          I




   Covered Tidelands                List   with Growers
                          Information
                               Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 2 of 40




                                                                                                                                      Exhibit E    -   Covered Tidelands                            ‘




                              Applicant for Intéwentionl
Parcel                              Party Grower                                                         Tax Parcel #                            County                              Owner of Record                              Grower
                                                 '




                                                     ‘




                                                                    _
                                                                        >


                                                                                                                                                                      James Franck
                                    ACME Seafood,            Inc.                                                                                                     9002 NE 4?“ St
                     3-                  'Dkt.       14487                  36022501 030003                                                      Skagit               Yarrow POIHL WA 98004
                                                                                                                                                                      James Franck
                                                                                                 ,
                                                                                                                                                                      9002 NE 42nd St
                     4                                                      36022501040002                                                       Skagit           .
                                                                                                                                                                      Yarrow Point, WA 98004
                                                                                                                                                                      Taylor Shellﬁsh   -


                                                                                                                                                                                                        Taylor Shellﬁsh
                                                                                                          '


                                                                             -

                                                                                                                                                                      130   SE Lynch Road               130   SE Lynch Road
                     5                                                      36022501 050001                                                      Skagit               Shelton,   WA 98584               Shelton,   WA 98584
                                                                                     ‘



                                                                                                                                                                      Taylor Shellﬁsh                   Taylor Shellﬁsh
         .
                                                                                                              .
                                                                                                                                                                      130   SE Lynch Road               130   SE Lynch Road
                     6                                                      36022501 050000                                                      Skagit               Shelton,   WA 98584               Shelton,   WA 98584
                                                                                                                                                                      Taylor Shellﬁsh                   Taylor Shellﬁsh
                                                                                                                                                                      130   SE Lynch Road               130   SE Lynch Road
                     7                                                      36022501 190005                                                  .
                                                                                                                                                 Skagit               Shelton,   WA 98584               Shelton,   WA 98584
                                                                                                     '



                                                                                                                                                                      Taylor Shellﬁsh                   Taylor Shellﬁsh
                                                                                 _
                                                                                                                                                                      130 SE Lynch Road                 130 SE Lynch Road
                     3                                                      3602360021 0009                                                      Skagit               Shelton,WA 98584                  Shelton,   WA 98584
                                                                                                                                                                      Taylor Shellﬁsh
                                                                                                          -



                                                                                                                                                                                                        Taylor Shellﬁsh
                                                                                                                                                                      130   SE Lynch Road   ‘           130   SE Lynch Road
                                                                                                                                                                                 WA 98584                          WA 98584
                                                                                                                                                              '




                     g                                                      33513000010205                                                       Skagit               Shelton,                          Shelton,
                 -


                                                                                                                                                   »

                                                                                                                                                                      Wayne Salus                       Arcadia Shellﬁsh         LLC
                               Arcadia Shenfish, LLC
                                                                                                                      -


                                                                                                                                                                      3731 SE Arcadia Rd                3731 SE Arcadia          Rd
             13
                          -




                                     Dkt. 14521                             32023-47—00070                                    '
                                                                                                                                                 Ma’son   .
                                                                                                                                                                      Shelton,   WA 98584               Shelton.   WA 98584
                                                                                                                          v

                                                                                                                                                                      Dale Hall                         Arcadia Shellﬁsh         LLC
                                                                                                                                                                      3761 SE Arcadia Rd                3731 SE Arcadia          Rd
             14                                                             32023-47_90064                                                       Mason                Shelton,   WA 98584               Shelton,   WA 98584
                                                                                                                                  '




                          Arthur     &   Margaret Price, LLC;
                                                                                             ‘




                                                                                                                                                                      Steven Price
             -

                                     Price   Clam Farm                                                                                                                314   NW 60th St
             17                          Dkt. ‘14535                        21324002                                                         Jefferson                Seattle,WA 981 07-21 38
                                                                                         >


                                                                                                                                                                      Steven Price
                                                                                                                                                                      314 NW 60th St
             18                                                             21324017                                                        Jefferson                 Seattle, WA 98107-2138             .
                                                                                                                                                                                                                             -




                               .
                                             V
                                                                                                                                                                      Babare 2012 Tidelands Trust       Babare Brothers Shellfish Farms
                                   Babare Brothers'lnc'                                                                                                               11222 74th Ave. NW        ,       6302 Cromwell Beach Drive NW
                                                                                                                                                                      Gig Harbor. WA 98332-6803         Gig Harbor, WA 98335
                                                                                                                  -




             19                        Dkt_ 14505                           701093005                                                        Jefferson
                                                                                                                                                                      Babare 2012 Tidelands Trust       Babare Brothers Shellfish Farms
                                                                                                                                                                      11222 74th Ave NW                 6302 Cromwell Beach Drive NW
             20                                                             70120401 2                                                      Jefferson                 Gig Harbor, WA 98332-6803         Gig Harbor, WA 98335
                                                                                                                                                                      Babare 2012 Tidelands'Trust       National Fish   & Oyster       Co.
                                                                                                                                                                      11222 74th Ave NW                 5028 Meridian Rd. NE
             22                                                             92000801000                                                     Thurston                  Gig Harbor, WA 98332-6803         Olympia WA 98516
                                                                                                                                                                      Babare 2012 Tidelands Trust       National Fish   &   Oyster Co.
                                                                                                                                                                      11222 74th Ave NW                 5028 Meridian Rd. NE
             23                                                             92000302000                                                     Thurston                  Gig Harbor, WA 98332—6803         Olympia WA 98516
                      Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 3 of 40




                                                                                           Exhibit E
                                                                                                        -'
                                                                                                             Covered Tidelands

                                                                                                                   Babare Trust                                    Babare Brothers Inc.
             ~                                                                                                     11222 74th Ave     NW                           11222 74th Ave NW
                                                                                                      Mason        Gig Harbor,   WA 98332-6803                     Gig Harbor. WA 98332-6803
         24                                            32010-13_ooogo              .




                                                                                                                                                                                                    -




                     Applicant for Intervention]
Parcel                     Party Grower                               Tax Parcel #                    County                      Owner    of Record                                           Grower       .




                                                                                                                   Babare 201 2 Tidelands Trust                    National Fish    &
                                                                                                                                                                                  Oyster Co.
                                                                                                                   11222 74th Ave NW                               5028 Meridian Rd. NE
         25                                            92000804000                                Thurston         Gig Harbor,.WA 98332-6803                       Olympia    WA
                                                                                                                                                                               9851 6
                                                                                                                   Babare Trust                        ‘
                                                                                                                                                                   Babare Brothers Inc.
                                                                                                                   11222 74th Ave   NW                             11222 74th Ave NW            r




                                                                                                                                 WA 98332—6803                     Gig Harbor, WA 98332—6803
                                                                                                               '




                                                       32010-24_3o132
                                                                                                  -




                                                                                                      Mason        Gig Harbor,
         23
                                                                                                                   Babare Trust                                    Babare Brothers Inc.
                                                                                                                   11222 74th Ave     NW                           11222 74th Ave NW
                                                                                                      Mason        Gig Harbor,   WA 98332-6803                     Gig Harbor, WA 98332-6803
         29                                            32010-24-30131                                                                                      '




                                                                                                                   Babare Trust                                    Babare Brothers Inc.
                                                                                                                   11222 74th Ave     NW                           11222 74th Ave NW
                                                                                                      Mason        Gig Harbor,   WA 98332-6803                     Gig Harbor, WA 98332-6803
         3o                                            32010-1 3-70590
                                                                                                                   Babare Trust                                    Babare Brothers Inc.
                                                                                                                   11222 74th Ave     NW           ,
                                                                                                                                                                   11222 74th Ave NW
                                                                                                      Mason        Gig Harbor,   WA 98332-6803                     Gig Harbor, WA 98332-6803
         31                                            32010-1 3-70591
                                                                                                                   John Sells                                      Becky's Bivalves

                          Becky-s Bivalves                                                                         404 8E Sells Drive                              250   SE   Phillips   Road
         32                  Dkt_ 14433                3191       1-1 1-0001   2                      Mason        Shelton, WA 98504                               Shelton,   WA    98584-7767
                                                                                                                   Roberta Parsons
                                                                                                                   361 SE McComb       Way
         33                                            22030-10-04030
                                                                                       '




                                                                                                      Mason        Shelton.   WA 98584-9388
                                                                                                                   Broders Family Limited Partnership              Hama Hama Company
                                                                                                                   4503 Old Gardiner Rd        ‘


                                                                                                                                                                   35846 N US Hwy 101
                         graders Seafoods                     V




                                                       901 072003                                 Jefferson        Port Townsend, WA 98368-9778                    Lilliwaup,   WA‘98555-9706
         34                 Dkt 14507
                                                                                                                                                                   Broders Seafoods
                                                                                                                                                                                           '



                 '
                                                                                                                   Broders Family Limited Partnership
                                                                                                                   4503 Old Gardiner Rd                            4503 Old Gardiner Rd                 ‘




         35                                            901 132011                                 Jefferson        Port Townsend,     WA 98368-9778                Port Townsend.        WA 98368-9778
                                                                                                                   Broders Family Limited Partnership              .Hama Hama Company
                                                                                                                                                               '




                                                       901 122005                                                  4503 Old Gardiner Rd                            35846 N US Hwy 101
                                                                                                                   Port’Townsend,     WA 98368-9778                Lilliwaup, WA 98555-9706
         36                                                                                       Jefferson
                                                                                                                   BCM   Partnership                               Hama Hama Company
                                                                                                                   4503 Old Gardiner Rd                            35846 N US Hwy 101
                                                                                                                   Port Townsend, WA 98368-9778                    Lilliwaup, WA 98555-9706
         37                                            901 013001                                 Jefferson
         '
                                                                                                                   C&G   Davis Trust                               Broders Seafoods
                                                                                                                   18807 37th Ave NE                               4503 Old Gardiner Rd
                                                                                                                   Lake Forest Park, WA 98155-2713                 Port Townsend, WA 98368-9778
         38                                            902133005                                  Jefferson
                                                                                                                   Mark Getzendaner Ill    .                       Broders Seafoods
                                                                                                                   5825 Old Gardiner Rd                            4503 Old Gardiner Rd
                                                                                                                   Port Townsend, WA 98368                         Port Townsend, WA 98368-9778
         39
                                                   .


                                                       9021 33007                                 Jefferson
                                                                                                                   Jeffrey Heistand                                Broders Seafoods
                                                                                                                   5831 Old Gardiner Rd                            4503 Old Gardiner Rd
                                                                                                                   Port Townsend, WA, 98368                        Port Townsend, WA 98368-9778
         4o                                            9021 33008                                 Jefferson
                Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 4 of 40




                                                                                         Exhibit E        -   covered Tidelands'

                                                                                                                          Jeffrey Heistand                                      Broders Seafoods
                                                                                                                          5831 Old Gardiner Rd                                  4503 Old Gardiner Rd
          41                                         9021 3301            1                        Jefferson              Port Townsend,      WA
                                                                                                                                             98368                              Port Townsend, WA 98368-9778
                                                                                                                          William    James
                                                                                                                          5935 Old Gardiner Rd
          42                                         902133009                                     Jefferson              Port Townsend. WA 98368



               Applicant for Intervention!                                                                                                                      ~




Parcel               Party      Grower                                    Tax Parcel #              County                                  Owner of Record                                              Grower
                                                                                                                          William Marlow                                        Broders Seafoods
                                                                                                                          PO Box 618                                >



                                                                                                                                                                                4503 Old Gardiner        Rd
         43A                                         901 054001                                    Jefferson              Port Hadlock,     WA 98339-061 8
                                                                                                                                                 ’
                                                                                                                                                                                Port Townsend, 'WA 98368-9778
                                                         .
                                                                                                                          Anne Eaine                                        ~

                                                                                                                                                                                Broders Seafoods
                                                                                                                          182 Beaty Ave                 _
                                                                                                                                                                                4503 Old Gardiner        Rd   .




         43B                                         901 054002                                    Jefferson              Port Townsend,     WA 98368                           Port Townsend,     WA 98368-9778
                                                                                               ~
                                                                                                                          William Marlow                                        Broders Seafoods
                                                                                                                          PO Box 618                                            4503 Old Gardiner Rd
     43C                                             901 05401 7                                   Jefferson              Port Hadlock,     WA
                                                                                                                                           98339-061 8                          Port Townsend. WA 98368-9778
                                                                                                                          Ramon Broders                                         Broders Seafoods
                                                                                                                          5571 Old Gardiner Rd                                  4503 Old Gardiner Rd                  .




          44                                         902134002                                     Jefferson              Port Townsend,     WA
                                                                                                                                             98368-8732                         Port Townsend, WA 98368-9778
                                                                                                                          Ramon Broders                                         Broders Seafoods
                                                                                                                                                                        '




                                                                                                                          5571 Old Gardiner Rd                                  4503 Old Gardiner Rd
          45                                         9021 34001                                    Jefferson              Port Townsend; WA 98368-8732                          Port Townsend, WA 98368-9778
                                                         .
                                                                                                                          Broders    Inc.                                       Broders Seafoods                          -




                                                                                                                          4503 Old Gardiner Rd                                  4503 Old Gardiner Rd
         46                                          902241 o1 2                                   Jefferson              Port Townsend, WA 98368-9778                          Port Townsend. WA 98368-9778
                                                                                                                          George & Agnes Barker Rev Trust
                                                                  ,                                                       PO Box 1444
         47                                          921051034                                     Jefferson              Port Hadlock. WA 98339
                                                     '



                                                             -.               .
                                                                                                                          Broders    Inc.                                       Broders Seafoods
                                                                                                                          4503 Old Gardiner Rd                                  4503 Old Gardiner Rd              r




         43                                          901 05401 5                                   Jefferson              Port Townsend, WA 98368-9778                          Port Townsend, WA 98368-9778
          '




                                                                                                                          Ramon
                                                                                                                                                            ‘




                                                                                                                                 Broders                                        Broders Seafoods
                                                                                                                          5571 Old Gardiner Rd                                  4503 Old Gardiner    Rd
         49                                          901 133001                                    Jefferson              Port Townsend,     WA 98368-8732                      Port Townsend.     WA 98368-9778
                                                                                                                          Mark Sawyer                                           M. Sawyer Drilling & Pump Svc.
                                                                                                                  '


                                                                                                                                                                                                                              Inc.
                          v
                                                                                                                      -

                                                                                                                          77 E J Yo'ung Road                                    DBA Buck Bay Shellﬁsh Farm
               Buck Bay       Shellfish       Farm                                                                        Olga, WA 98279-9343                                   77 E    J   Young Road
         50           Dkt. 14561                     160946001                                 San Juan                                                                         Olga.   WA 98279-9343
                                                                                                              -



                                                                                                                          Calm Cove Oyster Co LLC                               Calm 'Cove Oyster Co LLC
                Calm cove oyster co_
                                                                                                      -

                                                                                                                          481   SE Fagergren                                    483 SE Fagergren Rd.
         51           Dkt. 14546                     31 914-30-80850                                Mason                 Shelton.   WA 98584                                   Shelton. WA 98584
                 Calm Cove       Shellfish                                                                                Church Body of Christ Trust                           Olympic Oyster Co.
                                                                                                                          38470 N US Hwy 101                                    38470 N US Hwy 101
                                          -




                              co,                                     -




         53           Dkt 14543                      32413-33_00000                                 Mason                 Lilliwaup, WA 98555-9734                              Lilliwaup, WA 98555
                Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 5 of 40




                                                                                Exhibit E       -   Covered Tidelands

                                                                                                                     Deidre Johnson                                 Carlfs Oyster    Company LLC
                                                                                                                                                                                    Rd NW
                                                                                                             '




                       Carl's Oysters                                                                                378   SE Johns Rd                              6140   Miller

          54             Dkt. 14533                  22032-50-0091 6                    Mason                        Shelton,   WA 98584-9343                       Olympia,   WA 98502
                                                                                                                     Howard & Carol Jones                           Carol Farms Co.
                          '




                                                                                                                     366 E Agate Lo'op Rd                           366 E Agate Loop Rd
                      caro' Farms c°_
                                                                        v




                                                                                        Mason                        Shelton, WA 98584-8163                         Shelton, WA 98584-8163
          55            DkL 14439                    22021-50_00039
                    Chelsea Farms LLC                                       v
                                                                                                                     Linda Lentz                                    Chelsea Farms LLC
                         Dkt. 14504,                               ,
                                                                                                                     6438 Young Rd NW           .                   6438 Young Rd NW
                              14505                  12920220301                       Thurston                      Olympia, WA 98502                              Olympia, WA 98502
          57                                     .




               Applicant for Intervention]                                                  .




Parcel
                '




                        Party   Grower                          Tax Parcel #            County                                         Owner of Record                                    Grower
                                                                                                                                                                                                 '




                                                                                                                     Janet Hyre                                     Chelsea Farms LLC
                                                                                                                     6420 Young Rd NW                               6438 Young Rd NW
                                                     12920220300                       Thurston                      Olympia. WA 98502                              Olympia, WA 98502
          68
                                                                                                                     Sirena Shores      LLC                         Chelsea Farms LLC
                                                                                                                     6438 Young Rd NW                               6438 Young Rd NW
                                                     9301 9600000                      Thurston                      Olympia, WA 98502                              Olympia, WA‘ 98502.
          89
                                                                                                                     Robert Mortensen Living Trust                  Chelsea Farms LLC
                                                                                                                     8334 Libby Rd NE                               6438 Young Rd NW
                                                     11908230100                       Thurston                      Olympia. WA 98506                              Olympia. WA 98502
          91
                                                                                                                     Charles    &   Judith   Manke Family LLC       Chelsea Farms LLC
                                                                                                .                    1717 Marine View Dr                            6438 Young Rd NW
                                                                                                                                                                    Olympia, WA 98502
                                                                                                                                                    ’




          92                                         1291 7340105                      Thurston                      Tacoma,    WA
                                                                                                                                 98422
                                                                                                                     Charles    &   Judith   Manke Family LLC       Chelsea Farms LLC
                                                                                                                     1717 Marine View Dr                            6438 Young Rd NW
                                                         291 73401 06                  Thurston                      Tacoma,    WA
                                                                                                                                 98422                              Olympia, WA 98502
          95                                         1

                                                                                                                     Charles    &   Judith   Manke Family LLC       Chelsea Farms LLC
                                                                                                                     1717 Marine View Dr                        -
                                                                                                                                                                    6438 Young Rd NW
                                                     93020700000                       Thurston                      Tacoma, WA 98422                               Olympia, WA 98502       .




          95
                                                                                                                     Squaxin Island Tribe                           Squaxin Island Tribe
                                                                                                                     3591 SE Old Olympic            Hwy             3591 SE Old Olympic         Hwy
                      c|am Fresh, LLC
          97             Dkt. 14550                  3201 6-34-70500                    Mason                        Shelton.   WA 98584                            Shelton,   WA 98584
                                                                                                                     Squaxin Island Tribe                           Squaxin Island Tribe
                                                                                                                     3591 SE Old Olympic            Hwy             3591 SE Old Olympic         Hwy
          98                                         32021-20-7051 o                    Mason                        Shelton,   WA 98584                            Shelton.   WA 98584
                                                                                                                     Squaxin Island Tribe                           Squaxin Island Tribe
                                                                                                                     3591 SE Old Olympic            Hwy             3591 SE Old Olympic         Hwy
               Dahman, Chuck and         Kelli
          99             Dkt. 14554                  31914-10—80830                     Mason                        Shelton,   WA 98584                            Shelton.   WA 98584
                                                                                                                     Squaxin ls‘land Tribe                          Squaxin ‘lsland Tribe
                                                                                                                     3591 SE Old Olympic            Hwy             3591 SE Old Olympic         Hwy
         100                                         31 g 1 4-40-80840                  Mason                        Shelton,   WA 98584                            Shelton,   WA 98584
                                                                                                                     Squaxin Island Tribe                           Squaxin Isla'nd Tribe
                                                                                                                 ‘
                                                                                                                     3591 SE Old Olympic            Hwy             3591 SE Old Olympic         Hwy
         101                                         93043200000                       Thurston                      Shelton,   WA 98584                            Shelton,   WA 98584
                                                                                                     '


                                                                                                                     Brandt   Orme                                  Deer Harbor Shellfish
                                                                                                                     218 SE sens Rd                                 218 SE sells Rd
                    Deer Harbor Shellfish
                                                                                                                     Shelton. WA 98584                              Shelton, WA 98584
                                                                                                         ‘




         102             Dkt. 14542                  31902-43-90050                     Mason
                        Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 6 of 40




                                                                                                     Exhibit E           -       Covered Tidelands

                                                                                                                                                          Cyril    Orme                               Wallin's Oysters       & Clams
                                                     >

                                                                                                .                                                         130     SE Sells   Drive                    PO Box 2329        .




             103
                                                         '
                                                                 31 902-33-701 40                                Mason                                   Shelton,     WA 98584-7792                   Shelton,     WA 98584-5058
                                                                                                                                                          Brandt    Orme & James Richardson
                                                                                                                                                                                     '
                                                                                                                                                                                                 Jr   Deer Harbor Shellﬁsh
                                                                                                                                                         PO     Box 1823                              218 SE Sells Rd
             104                                             31902-33_7o141                                      Mason                                   Shelton,   WA 98584-5014                     Shelton, WA 98584
                               ‘

                                                                                                                                                         Draper Tree Farm LLCI.                       Draper Tree Farm LLC
                        Draper Tree Farm, LLC                                                                                                            225 108th Ave NE, Ste 400                    225 108th Ave NE, Ste 400
             105              Dkt. 14527                     032402-3—004-1 005                                  Kitsap                                  Bellevue. WA 98004                           Bellevue. WA 98004
                                                                                 ’
                   '




                                                                                                                                             ‘
                                                                                                                                                         Nancy Gannon & Gary Webb                     Eagle Rock Shellfish
                          Eag|e Rock Sheuﬁsh                                                                                                             36810 Hwy 101 N                 .            36810 Hwy 101 N
             107               Dkt 14556                     32426-21-70997                                      Mason                                   Lilliwaup, WA 98555-9764                     Lilliwaup, WA 98555-9764
                                                                                                                                         ~




                       Applicant for Intervention!
Parcel                       Party Grower                                             Tax Parcel #           County                                                          OWner of Record                                     Grower
                                                                                                                                                         David Engman                                 Taylor Shellﬁsh
                          Engman Oyster CO.                                                                                                              71 E Northbay PI                             130   SE Lynch Road
         109                   Dkt. 14491                    12228-21-80291                                  Mason                                       Allym     WA
                                                                                                                                                                   98524                              Shelton:     WA 93584
                                                                                                                                                         Glen Rau Revocable Trust                     MBR Geoduck LLC
                           GR Clam & Oyster                                                                                                              PO Box 1011                                  13544 NE Bettst.
         115                   Dkt. 14501                    31910-1 2-80522                                 Mason
                                                                                                                 '
                                                                                                                                                         Shelton,     WA
                                                                                                                                                                     98584-1 O11                      Vancouver,WA 98686
                                                                                                                                                         Glen Rau Revocable Trust                     GR Clam &      Oyster
                                                             v
                                                                                                                             <
                                                                                                                                     V
                                                                                                                                                         PO Box       1011                            13544   NE    Betts Rd.
         116                                                 31 910-1 2-80153                                Mason                                       Shelton,     WA 98584-1 011                  Vancouver,     WA 98686
                                                                                                                                                                                                      MBR Geoduck LLC
                                                                                                                                                     '


                                                                                                             ~


                                                                                                                                                         Glen Rau Revocable Trust
                                                                                                                     .                                   PO Box      1011'                            13544 NE Betts Rd.
         117                                                 31 910-1 2-301 5o                               Mason                                       Shelton,     WA 98584-1 01          1        Vancouver! WA‘98686
                                                                                       ‘


                                                                                                                                                         Glen Rau Revocable Trust                     MBR Geoduck LLC
                                                                 I
                                                                             .
                                                                                                                                 ‘                       PO Box 1011                                  13544   NE    Betts Rd.
         113                                                 31 91 0-1               1 -30010                Mason                                       Shelton,     WA
                                                                                                                                                                     98584-1 011                      Vancouver,     WA 98686
                                                             -

                                                                     .
                                                                                                                                                         Glen Rau Revocable Trust                     MBR Geoduck LLC
                                                                                                                                                         PO Box 1011                                  13544 NE Betts Rd.
                                                                                                                                                         Shelton,     WA
                                                                                                                                                                     98584-1 01 1                     Vancouver, WA 98686
                                                                                                                                                                                                      & Goodro Shellfish
                                                                                                                                                                              '
                                                                                                                                                                                                                                 '




                                                                                                                                                                                                      PO Box 12551
         119                                                 22032-50-00025                                  Mason                                                                                    O'Ymp'a: WA 98503

                                                                                                                                                 '
                                                                                                                                                         Joseph Nelson                                Skookum Clam & Oyster Farm
                                                                                                                                                         PO Box 1704                                  PO Box     1704        _




         1   20                                              920301 00001                                   Thurston                                     Shelton, WA 98584                            Shelton,   WA 98584
                                                                                                                                                         Hama Hama Company                            Hama Hama Company
                           Hama Hama    c°_                                                                                                              35846 N US Hwy 101                           35846 N US Hwy 101
         124                  Dkt. 14433                     32423-43-80690                                  Mason                                       Lilliwaup, WA 98555-9706                     Lilliwaup, WA 98555-9706

                                                                                                                                                         Hama Hama Company                            Hama Hama Company
                                                                         ‘                                                                               35846 N US Hwy 101                           35846 N US Hwy 101               I




         1   25                                              32425_oo-o4ooo                                 Mason                                        Lilliwaup, WA 98555-9706                     Lilliwaup, WA 98555-9706

                                                                                                                                                         Hama Hama Company                            Hama Hama Company
                                                                                                                                                         35846 N US Hwy 101                           35846 N US Hwy 101
     1       26                                              32426-1 2-30700                                Mason                                        Lilliwaup,   WA 98555-9706                   Lilliwaup,   WA 98555-9706
                                        Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 7 of 40




                                                                                           Exhibit E   -   Covered Tidelands»

                                                                                                              Hama Hama Company                   Hama Hama Company
                                                                                                              35846 N US Hwy 101                  35846 N US Hwy 101
                                                                                                              Lilliwaup.   WA 98555-9706          Lilliwaup, WA 98555-9706
                 127                                                32426—21 -8091o                Mason
                                                                                                              Hama Hama Company                   Hama Hama Company
                                  v                                                                           35846 N US Hwy 101                  35846 N US Hwy 101
                                                                                                              Lilliwaup,   WA 98555—9706          Lilliwaup, WA 98555-9706
                 1   23                                             32426-22_80410                 Mason
                                                                                                              Hama Hama Company                   Hama Hama Company
                                                                               ,
                                                                                   -


                                                                                                              35846 N US Hwy 101                  35846 NUS Hwy 101
                 1   29                                             32426-22_30420
                                                                                       '




                                                                                                   Mason      Lilliwaup,   WA 98555-9706          Lilliwaup,   WA 98555-9706
                                                                                                              Hama Hama Company                   Hama Hama Company
                                                                                                              35846 N US Hwy 101                  35846 N US Hwy 101              .




                 13o                                                324274440940                   Mason      Lilliwaup,   WA 98555-9706          Lilliwaup,   WA 98555-9706
                                                                                                              Hama Hama Company                   Hama Hama Company
                                                                                                              35846 NUS Hwy 101                   35846 N US Hwy 101
                 131                                                324274040000                   Mason      Lilliwaup,   WA 98555-9706          Lilliwaup,   WA 98555-9706

     -
                                      Applicant for lntervention/
Parcel                                      Party Grower                       Tax Parcel #        County                 Owner of Record                                Grower
                                                       »
                                                                           ‘


                                                                                                              Hama Hama Company                   Hama Hama Company
                                                                                                              35846 N US Hwy 101                  35846 N US Hwy 101        ,




                 132                                                324274040890                   Mason      Lilliwaup,   WA 98555-9706          Lilliwaup,   WA 98555-9706
                                                                                                              Elinor   Jensen                     Jensen's Sea Ranch
                                                                                                              4010   SE    Kamilche Point Rd      4010 SE Kamilche Point Rd
                                         Jensen-s Sea Ranch
                                                                                                              Shelton, WA 98584-7953              Shelton, WA 98584-7953
                 133                          Dkt_ 14493            31 91 1-52-00019               Mason                                                             ’




                                                                                                              Kristen Orndorff                    Taylor Shellﬁsh
                                                                                                              450591 St AVG SE                    130    SE   Lynch Road
                                      J&G Gunstone C'am     Inc-
                                                                                                                                             .




                                                                                                                                                              WA 98584
                 134                          Dkt_ 14562            901 191 004                   Jefferson   Mercer    Island,   WA 98040—4435   Shelton,

         -                                                                                                    Kristen Orndorff                    Taylor Shellﬁsh
                                                                                                              4505 91st Ave SE       ‘
                                                                                                                                                  130    SE   Lynch Road

                 135                                                901 192009                    Jefferson   Mercer    Island,   WA 98040-4435   Shelton,    WA 98584
                          '




                                                                                                              The   KRA Group LLC                 J&G Gunstone Clam        Inc.

                                                                                                              PO Box4118                          PO Box216
                 136                                                902014008                     Jefferson   Sequim,     WA 98382-4354           Port   Townsend,   WA 98368-0216
                                                                       r
                                                                                                              The   KRA Group LLC                 J&G Gunstone Clam        Inc.

                                                                                                              PO Box4118                          PO Box216
                 139                                                002353007                     Jefferson   Sequim,     WA 98382-4354           Port   Townsend,   WA 98368-021 6
                                                                                                              TheKRA Group LLC                    J&G Gunstone Clam        Inc.

                                                                                                              POBox 4118                          PO Box216
                 140                                                902014003                     Jefferson   Sequim,     WA 98382-4354           Port Townsend,     WA 98368-0216
             '
                                                                                                              Robert   & Deborah     Inglin
                                                                                                              PO Box    1878
                 141          .
                                                                    601 181012                    Jefferson   Olympia.     WA 98507-1878
                                                                                                              Olson Family Rec Trust              J&G Gunstone Clam        Inc.

                                                                                                              835 Daley St                        PO Box 216
                 142                                                921 051.01 5                  Jefferson   Edmonds,      WA
                                                                                                                            98020-3951            Port Townsend,     WA 98368-021 6
                                                                                                              Olson Family Rec Trust              J&G Gunstone Clam        Inc.

                                                                                                              835 Daley St               ,
                                                                                                                                                  PO Box 216
                 143                                                921 051 003                   Jefferson   Edmonds,      WA
                                                                                                                            98020-3951            Port Townsend,     WA 98368—021 6
                Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 8 of 40




                                                                        Exhibit E     -   Covered Tidelands

                                                                                               ,       Stanley Fernyhough Trust
                                                           '
                                                                                                       PO Box 60048
         144                                 921051032                             Jefferson           Redmond, WA 98058
                                                                                                       Kilisut   Harbor LLC
                                                                                                       151 Maple Ln     NW
         145                                 921 O51 005                           Jefferson           Gig Harbor,     WA 98335-5996
                                                                                                       John & Evelyn Westrem TTES
                                                                                                       PO Box 2829
         146                                 032902—440050—000                     Clallam             Sequim, WA 98382
                                                                                                       Evelyn Westrem 2012 TruSt
                                                                                                   '
                                                                                                       PO Box 2829
         147                                 032902-41 0025-000                    Clallam             Sequim,     WA 98382

               Applicant for Intervention]
                     Party Grower                     Tax Parcel                                                        Owner of Record                              Grower
                                                                               '


Parcel                                                             #‘              County
                                                                                                       Evelyn Westrem 2012 Trust
                                                                                                       PO   Box'2829
         148                                 032902-1 401 70-000                   Clallam             Sequim,     WA 98382
                                                                                                       Evelyn Westrem 2012 Trust
                                                                                                       PO Box 2829
         149                                 032901 449020-000                     Clallam             Sequim,    WA 98382
                                                                                                       Evelyn Westrem 2012 Trust
                                                                                                       PO Box 2829
         150                                 032901 ~44901 0-000                   Clallam             Sequim,    WA 98382
                                                                                                       Jamestown     S'klallam Tribe.         Jamestown       S'klallam Tribe
                                                                                                       1033 Old Blyn Hwy                      1033 Old Blyn Hwy
         151                                 0329124 10070-000                     Clallam             Sequim,    WA
                                                                                                                   98382—7670                 Sequim,  WA 98382-7670
                                                                                                       Evelyn Westrem 2012 Trust
                                                                                                       PO   Box 2829
         152                                 032902—4401 00-000                    Clallam             Sequim, WA-98382
                                                                                                       Evelyn Westrem 2012 Trust
                                                                                                       PO Box 2829
         153                                 032901 449030-000                     Clallam             Sequim,    WA 98382
                                                                                                       Evelyn Westrem 2012 Trust
                                                                                                       PO Box 2829
         154                                 032901 449030-000                     Clallam             Sequim,    WA 98382,
                                                                                                       Judith    Glagano TTE              ~
                                                                                                                                              J&G Gunstone Clam        Inc.
                                                                                                       719 Caroline St                        PO   Box 21 6
         155                                 033024-330000-000                     Clallam             Port Angeles,   'WA 98362-3501         Port Townsend,      WA 98368-021 6
                                                                                                       Mark Rogers                            J&G Gunstone Clam        Inc.
                                                                                                       283 Hardwick Rd                        PO Box 216
         156                                 033036-2401 75-000                    Clallam         'Sequim,    WA 98382                       Port Townsend,      WA 98368-021 6
                                                                                                            & Marygold DeJong Trust
                                                                                                       Sijtze                                 J&G Gunstone Clam        Inc.
                                                                                                       263 Hardwick Rd                        PO Box 21 6
         157                                 033036-240225-000                     Clallam             Sequim, WA 98382                       Port Townsend,      WA 98368-021 6
                                                                                                       Sea-Kata Inc.                          J&G Gunstone Clam        Inc.

                                                                                                       2183 Crescent Beach Rd
                                                                                                                                    '




                                                                                                                                              PO   Box 216
     158                                     902243031                        Jefferson                Port Angeles, WA 98363-8703            Port Townsend,      WA 98368-021 6
                      Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 9 of 40




                                                                                   Exhibit E       -   Covered Tidelands

                                                                                                          Linda Johnstone                            J&G Gunstone Clam          Inc.

                                                                                                          2419 N Junette St                          PO Box 216                        V




         159                                          032902-41 0050-000                   Clallam        Tacoma, WA 98406                           Port   Townsend,    WA 98368-021 6
                                                                                               '

                                                                                                          Irene   Gunstone                           J&G Gunstone Clam          Inc.

                                                                                                          PO Box4118                                 PO  Box 216
         163                                          90201 1 005
                                                                         /

                                                                                          Jefferson       Sequim,   WA 98382—4354                    Port Townsend,      WA 98368-0216             I




                                                                                                          Irene   & Reed Gunstone                    J&G Gunstone Clam          Inc.

                                                                                                          PO Box4118                                 PO Box216
                                                                                                                                                                         WA 98368-021 6
                                                                                                                              .




         1.64                                         901 063001                          Jefferson       Sequim,   WA 98382-4354                    Port   Townsend,
                                                                                                          Reed Gunstone      Gift Trust          I
                                                                                                                                                     J&G Gunstone Clam          Inc.

                                                                                                          PO Box‘ 4118               ,
                                                                                                                                                     PO Box-216
         155                                          501 074001                          Jefferson       Sequim,   WA 98382-4354                    Port Townsend,      WA 98368-0216
                                                                                                          Irene   & Reed Gunstone                    Taylor Shellﬁsh
                                                                     r


                                                                                                          PO Box 41 18                               130    SE Lynch Road
         166                                          901 084011                          Jefferson       Sequim.   WA 98382-4354                    Shelton,   WA 98584

                    Applicant for lhterventionl
Parcel                    Party Grower                              Tax Parcel #           County                        Owner of Record                                    Grower
                                                                                                          Irene   & Reed Gunstone                    Taylor Shellﬁsh
                                                                                                          PO Box 41 18                               130    SE Lynch Road   -




         157                                          901 172003                          Jefferson       Sequim,   WA 98382-4354                    Shelton,   WA 98584
                                                                                                          Beckett Point Fisherman's Club
                                                            ‘

                                                                                                          PO Box    1657
         163    4
                                                      00223-1002                          Jefferson       Port   Townsend,   WA 98368-0130
                                                                                                          Reed C Gunstone         Gift Trust         Taylor Shellﬁsh
                                                                                                          PO Box 41 18                               130    SE Lynch Road
         169                                          002242009                           Jefferson       Sequim,   WA 98382-4354                    Shelton,   WA 98584
                                                        '

                                                                                                          Reed C Gunstone         Gift   Trust       Taylor Shellﬁsh
                                                                                                          PO Box 41 18                               130    SE Lynch Road
         17o                                          002254002                           Jefferson       Sequim,   WA 98382-4354                    Shelton,   WA 98584
                                                                                                          Reed C Gunstone         Gift   Trust       Taylor Shellﬁsh
                                                                                                          PO Box 41 18                               130    SE Lynch Road
         171                                          001 303001                          Jefferson       Sequim,   WA 98382-4354                    Shelton,   WA 98584
                                                                                                          Reed C Gunstone         Gift   Trus        Taylor Shellﬁsh
                                                                                                          PO Box 41 18                       '

                                                                                                                                                     130    SE Lynch Road
         172                                          001 302004                          Jefferson       Sequim,   WA 98382-4354                    Shelton,   WA 98584
                                                                                                          Reed C Gunstone
                                                  ‘


                                                                                                                                  Gift Trust         Taylor Shellﬁsh
                                                                                                          PO Box 41 18                               130    SE Lynch Road
         173                                          001 304008                          Jefferson       Sequim,   WA 98382-4354                    Shelton,   WA 98584
                                                                                                          Irene   & Reed Gunstone                    J&G Gunstone Clam          Inc.

                                                                                                          PO Box 4118                                PO Box 216
         174                                          001 322021                          Jefferson       Sequim,   WA 98382-4354                    Port Townsend,      WA 98368-0216
                                                                '




                                                                                                          Irene   & Reed Gunstone                    J&G Gunstone Clam          Inc.

                                                                                                          PO Box4118                                 PO Box216       .

                                                                                                                                                                                           _   _



         175                                          002354002                           Jefferso'n      Sequim,   WA 98382-4354                    Port Townsend,      WA 98368-021 6
                                                            »
                                                                                                          Reed C Gunstone         Gift Trust         J&G Gunstone Clam          Inc.

                                                                                                          PO Box4118                                 PO Box216
         176                                          002363002                           Jefferson       Sequim,   WA 98382-4354                    Port Townsend.      WA 98368-021 6
                              Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 10 of 40




                                                                                                Exhibit E           --
                                                                                                                         Covered Tidelands

                                                                                                                                 Irene   & Reed Gunstone       I
                                                                                                                                                                        J&G Gunstone Clam           Inc.
                                                                                                                                 PO Box 4118                            PO Box 216                         '




                  177                                       002353005                                  Jefferson                 Sequim,      WA 98382-4354             Port   Townsend,   WA 98368-021 6
                                                              r


                                                                                                                                 Reed C Gunstone       Gift Trust       J&G Gunstone Clam           Inc.
                                                                                                                             ,   PO Box 4118                            PO Box 216
                  178                                       002363001                                  Jefferson                 Sequim,      WA 98382—4354             Port   Townsend,   WA 98368-021 6
                                                                                                                                 Reed C Gunstone       Gift Trust       Taylor Shellﬁsh
                                                                                                                                 PO BOX 41 18                           130    SE Lynch Road
                  179                                       001 302005                                 Jefferson                 Sequim,      WA 98382-4354             Shelton,   WA 98584
                                                                                                                                 Irene   & Reed Gunstone                J&G Gunstone Clam           Inc.
                                                                                                                                 PO  Box 4118                           PO Box 216
                  130     V                                 32901 1 20050                                      C|a||am           Sequim, WA 983824.354                  Port   Townsend,   WA 98368-021 6
                  ‘




                                                                                                                                 Irene   & Reed Gunstone                J&G Gunstone Clam           Inc.
                                                                                                                         ‘


                                                                                                                                 PO Box 4118                            PO Box 216
                  181                                       033025-210250-000                                  C|a||am           Sequim,     WA 98382-4354              Port   Townsend,   WA 98368-021 6
                                                                                                                                 Irene   & Reed Gunstone                J&G Gunstone Clam           Inc.
                                                                                            .
                                                                                                                                 PO Box 4118                            PO Box 216
                  132                                       033023-41025o-ooo                              C|a||am               Sequim,     WA 98382-4354              Port   T0wnsend,   WA 98368-021 6

          .
                              Applicant for Intervention]
Parcel                              Party Grower                               Tax Parcel #            County                                     Owner   of Record                             Grower
  '



                                                                                                                                 Reed C Gunstone      Gift Trust        J&G Gunstone Clam           Inc.

                                                                  ‘
                                                                                                                                 PO Box 4118                            PO Box 216
                                                                                                                                 Sequim, WA 98382-4354                         Townsend, WA 98368-021 6
                                                                                                                             '


                  133                                       032912-220100_ooo                          C|a||am                                                          Port
                                                                                    ‘


                                                                                                                                 Irene   &   R'eed Gunstone             J&G Gunstone Clam           Inc.
                                                                                                                                 PO Box4118                             PO Box 216
                  184                                       033035-21 o1 75-000                        manam                     Sequim,     WA 98382—4354              Port   Townsend.   WA 98368-021 6
                                                                                '




                                                                                                                                 Reed C Gunstone      Gift Trust        J&G Gunstone Clam           Inc.

                                                                                        _
                                                                                                                                 PO Box 4118                            PO Box 216              ,




                  135                                       023022-3ooooo_ooo                          C|a||am                   Sequim,     WA   98382-4354            Port   Townsend,   WA 98368-021 6
                                                                                                           ‘




                                                                                                                                 Reed C Gunstone      Gift Trust    .
                                                                                                                                                                        J&G Gunstone Clam           Inc.
                                                                      '



                                                                                                                                 PO Box4118                             PO Box 216          .




                  185                                       023027-220100_000                          C|a||am                   Sequim,     WA 98382-4354              Port   Townsend,   WA 98368-021 6
                                                                                                                ‘

                                                                                                                                 Reed C Gunstone      Gift Trust        J&G Gunstone Clam           Inc.
                                                                                                                                 PO Box 4'1 18                          PO Box 216
                  187                                       023027-23o1oo-ooo                          Clauam                    Sequim,     WA 98382-4354              Port   Townsend,   WA 98368-021 6
                                                                                                                                 Irene   & Reed Gunstone                J&G Gunstone Clam           Inc.

              r
                                                                                                                                 PO Box4118                             PO Box 216
                                                                                                                                                                                                               ‘




              188                                           032901        -1   200254300               Clanam                    Sequim.     WA 98382-4354              Port   Townsend,   WA 98368-021 6
                      '


                                                                                                                                 Irene   & Reed Gunstone                J&G Gunstone Clam           Inc.
                                                                                                                                 PO Box4118                             PO Box216
                                                                                                                             '




              189                                           0329014 30000-000                          Clanam                    Sequim,     WA 98382-4354              Port   Townsend,   WA 98368-021 6
                                                                                                                                 Irene   & Reed Gunstone                J&G Gunstone Clam           Inc.
                                                                                                       .                         PO Box4118                             PO Box 216          A




              190                                           032901        -1   301 00-000              Clanam                    Sequim,     WA 98382-4354              Pprt   Townsend,   WA 98368-021 6
      -

                                                                                                                                 Reed C Gunstone      Gift Trust        J&G Gunstone Clam           Inc.
                                                                                                                                 PO Box4118                             PO Box 216
              191                                           032901-14025o_ooo                          C|auam                    Sequim,     WA 98382-4354              Port   Townsend,   WA 98368-021 6
                           Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 11 of 40




                                                                                 Exhibit E         -        Covered Tidelands

                                                                                                                  .lrene   & Reed Gunstone              J&G Gunstone Clam        Inc.

                                                                                                                  PO Box 41 18                          PO Box 21 6
         192                                             032902-410000-000                     Clauam             Sequim.       WA 98382-4354           Port Townsend,     WA 98368-021      6.


                                                                                                                  Reed Gunstone        Jr.              J&G Gunstone Clam        Inc.
                                                                                                                                                                                 ’
                                                                                                                                                                                     '




                                                                                                                  PO Box216                  .
                                                                                                                                                        PO Box216           -




         193                                             90201 1 003                       Jefferson              Port   Townsend,     WA 98368-021 6   Port Townsend,     WA 98368-021 6
                                                                  ‘

                                                                                                                  The KRA Group LLC and Reed Gunstone   J&G‘Gunstone Clam Inc.
                                                                                                                  PO Box 4118                           PO Box 216
                                                                                                                  Sequim, WA 98382                      Port Townsend, WA 98368-021 6
         194                                             902014003                         Jefferson
                                                                                                              ,   The    A'rk   Group LLC               J&G Gunstone Clam        Inc.

                                                                                                                  PO Box 4118                           PO Box 216
         195                                             002363008                         Jefferson              Sequim,       WA 98382-4354           Port Townsend,     WA 98368-021 6
                                                                                                                  Quinty Point       LLC                J&G Gunstone Clam        Inc.

                   V
                                                                                                                  PO Box 4118                           PO Box 216
         196           .

                                                         90201 1 009                       Jefferson              Sequim, WAh98382-4354                 Port Townsend,     WA   98368-021 6
                                                                                                                             LLC
                                                                                                                  Quinty Point                          J&G Gunstone Clam        Inc.

                                                                                                                  PO Box 4118                           PO Box 216
                                                                                               Clauam             Sequim,       WA 98382—4354           Port Townsend, WA 98368-021 6
         197                                             033035-240250-000
                                                                         -
                                                                                                                  North Slope Tree         Farm LLC     J&G Gunstone Clam        Inc.

                                                                                                                  PO Box216                             PO Box 216
                                                                                               Jefferson          Port   Townsend,     WA 98368-021 6   Port Townsend, WA 98368-021 6
         193                                             501 07401 8


                                                                                                       '.
     .                     Applicant for Intervention]                                                                                 ‘




Parcel                           Party   Grower                       Tax Parcel #             County                                Owner of Record                            Grower
                                                                                                                                                        J&G Gunstone Clam
                                                                                       '




                                                                                                                  The KRA Group LLC                                              Inc.

                                                                                                                  PO Box4118                            PO Box216                ‘




         199                                             033035-240075-000                     ClaHam             Sequim,       WA   98382-4354         Port   Townsend,   WA 98368—0216
                                                                                                                  The KRA Group LLC                     J&G Gunstone Clam        Inc;

                                                                                                                  PO Box4118                            PO Box 216
         200                                             0329024 4021 0-000                    ‘Clauam            Sequim, WA 98382-4354                 Port   Townsend,   WA 98368-021 6
                                                                                                                  The KRA Group LLC                     J&G Gunstone Clam        Inc.

               -
                                                                                               v


                                                                                                                  PO Box4118                            PO Box 216
         201                                             033035-240000_000                     Clallam            Sequim,       WA 98382-4354.          Port Townsend,     WA 98368-021 6
                                                                                           >



                                                                                                                  The KRA Group LLC                     J&G Gunstone Clam        Inc.

                                                                                                                  PO Box4118                            PO Box216                        -
                                                                                                                                                                                                  .




         202                                             033036.240025_ooo                     c|a||am            Sequim,       WA 98382—4354           Port   Townsend,   WA 98368-021 6
                                                                                                                  The KRA Group LLC                     J&G Gunstone Clam        Inc.

                                                                                                                  PO Box4118                            PO Box216
         203
                                                              r




                                                         702251 004                            Jefferson          Sequim,       WA 98382-4354           Port Townsend,     WA 98368-021 6
                                                                                                                  The KRA Group LLC                     J&G Gunstone Clam        lnc.

                                                          .                                                       PO Box 4118                           PO Box 216
         204                                             702251 003                        Jefferson.             Sequim, WA 98382-4354                 Port Townsend,     WA 98368-021 6
                                                                                                                  The KRA Group LLC                     J&G Gunstone Clam        Inc.

                                                                                                                  PO Box 4118                           PO BOX 216
         205                                             902241 003                            Jefferson          Sequim, WA 98382-4354                 Port Townsend,     WA 98368-021 6
                                                                                                                  The KRA Group LLC                     J&G Gunstone Clam        Inc.

                                                                                                                  PO Box 4118                           PO Box 216
         206                                             902241 o1 9                       Jefferson              Sequim, WA 98382-4354                 Port Townsend,     WA 98368-021 6
                             Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 12 of 40




                                                                                        Exhibit E                  -
                                                                                                                       Covered Tidelands

                                                                                                                                    The KRA Group LLC                                                J&G Gunstone Clam                 Inc.
                                                                                                                                    PO Box 41 18                                                     PO Box 216
         207                                               902241023                                          Jefferson             Sequim.    WA 98382-4354                                         Port Townsend,               WA 98368—021 6
                                                                                                                                    Renae Gunstone-White                                             Taylor Shellﬁsh
                                                                                                                       v
                                                                                                                                   8121 SE 79th St                                                   130    SE Lynch Road
         203                                              901 084003                          -



                                                                                                              Jefferson            Mercer Island,   WA 98040-5929                                    Shelton,      WA 98584
                                                                                                                                                                                             '




                                                                                                                                   Reed Gunstone                                                     J&G Gunstone Clam                 lnc.
                                                                                                                                   PO Box 216                                .                       PO Box 216.
         209                                              702251 021                                          Jefferson
                                                                                                               '
                                                                                                                                   Port Townsend,‘    WA   98368-021 6                               Port Townsend,               WA 98368-021 6
                                                                                                                   ’       '




                                       ,                                                                                           Reed Gunstone                                                     J&G Gunstone Clam                 Inc.
                                                                                                          .                        PO Box216                                     .
                                                                                                                                                                                                     PO Box216
         21o
                       '
                                                          701302001                                           Jefferson            Port Townsend,     WA 98368-021 6                                 Port Townsend,               WA 98368-021 6
                                                                                                                                   Reed Gunstone                                                     J&G_Gunstone Clam Inc.
               _
                                                                                                                                   PO Box 216                                                        PO Box 216              ,




         211                                              701 302007                                          Jefferson            Port Townsend,     WA 98368-021 6                                 Port Townsend. WA 98368-021 6
                                                                                                                                   Discovery Bay Land      Co                                        J&G Gunstone Clam                 Inc.
                                                                                                                                   PO Box216                    '


                                                                                                                                                                    ,-                           ‘




                                                                                                                                                                                                     PO     B_ox   216
         212                                              0329124 10050-000                                   C|a||am              Port   Townsend,   WA 98368-021 6                                 Port Townsend,               WA 98368-0216
                                                                                '




                                                                                                                                   Discovery Bay Land      Co                                        J&G Gunstone Clam                 Inc.
                                                                        '




                                                                                                                                   PO Box 216                                                        PO Box 216          '




         213                                              002341 044                                  Jefferson                    Port Townsend,     WA 98368-021 6                                 Port Townsend,               WA 98368—021 6
                                                                                                                                                                                     '




                                                                                                                                   AR United LLC                             '

                                                                                                                                                                                                     J&G Gunstone Clam                 Inc.
                                                                                                                                                                                                                                                      '




                                                                                                                                   PO Box 3046                                                       PO Box 216
         214                                              50231 009
                                                                1
                                                                                                  '




                                                                                                          Jefferson                Sequim,     WA 98382                                              Port Townsend,               WA 98368-021

                            Applicant for Intervention]                                               _




Parcel                            Party    Grower                       Tax Parcel #                          County                  ,
                                                                                                                                                   Owner of Record       .
                                                                                                                                                                                                                                      Grower
                                                                                                                                   AR United LLC                                                     J&G Gunstone Clam                 Inc.
                                                                                                                                   PO Box 3046                                                       PO Box 216
         2'1       5                                      701 30201 2                                     Jefferson                Sequim,     WA 98382                                              Port Townsend.               WA 98368-021 6
                                                                                                                               '




                                                                                                                                   Discovery Bay Land      Co                                        J&G Gunstone Clam                 Inc.
                                                                                                                                   PO Box216                                                         PO Box216                                ‘


                                                                                                                                                                                                                                                          .




         21 6                                             002273032                                       Jeffersoﬁ                Port Townsend,     WA 98368-021 6                                 Port   Townsend,             WA 98368-021 6
                                                                                                                                   AR United LLC                                                     J&G Gunstone Clam                 Inc..
                                                                                                                                   PO Box 3046                                                       PO Box 216
         21 7                                             702251 037                                      Jefferson                Sequim,     WA 98382                                              Port Townsend,               WA 98368-021 6
                                                                                                                                   Linda Johnstone                                                   J&G Gunstone Clam                 Inc.

                                                                    ‘
                                                                                                                                   2419 N Junette St                                                 PO Box 216
         213                                              0329024_10050_0000                                  Clauam               Tacoma,     WA 98406                                              Port Townsend,               WA 98368—0216
                                                                                                                                   JJ Brenner Oyster Co                                              JJ Brenner Oyster Co
                           JJ Brenner oyster   Company                                                                             402    SW
                                                                                                                                           33rd St 106                                               402    SW33rd St 106
         219                       Dkt. 14524‘            319090033730              '
                                                                                                              Mason                Federal Way,   WA98003-6309                           V
                                                                                                                                                                                                     Federal Way,      98003-6309WA
                                                                                                                                   Legacy Seafood LLC                                                JJ Brenner Oyster Co
                                                                                                                                   18248 Wild Violet Ln SW                                           402    SW
                                                                                                                                                                                                             33rd St 1 06
     222                                                  93044901000                                     Thurston                 Rochester, WA 98579                                               Federal Way,      98003-6309WA
                                                                                                                                   JJ Brenner Oyster Co                                              JJ Brenner Oyster Co
                                                                            >

                                                                                                                                   402    SW
                                                                                                                                           33rd St 106                                               402    SW
                                                                                                                                                                                                             33rd St 106                      ,




     223                                                  93035300000                                     Thurston                 Federal Way,   WA98003-6309                                       Federal Way,            WA
                                                                                                                                                                                                                      98003-6309
                                                                                                                                                                                                                                                  '
               Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 13 of 40




                                                                                   Exhibit E           -   Covered Tidelands

                                                                                                                   JJ Brenner Oyster Co                        JJ Brenner Oyster Co
                                                                                                                   402   SW 33rd St 106                        402   SW33rd St 106

                                                 93035400000                                  Thurston             Federal Way,     WA
                                                                                                                                     98003-6309.               Federal Way,       WA 98003-6309
         224
                                                                                                                   JJ Brenner Oyster Co                        JJ Brenner Oyster Co
                                                                                                               '



                                                                                                   ‘




                                                                                                                   402   SW33rd St 106                         402   SW33rd St 106

                                                 93037400000                                  Thursto'n            Federal Way,      WA 98003-6309             Federal    Way,    WA 98003-6309
         225                                                                                           '

                                                                               '




                                                                                                                   Gary Mazzoncini                             Joe Leonard Oyster Co.
                                                                           '
                                                                                                                   37451 N US HWy 101                          37451 N US Hwy 101
                Joe Leonard Oyster C°_
                                                                                                                   LilliwaurJ. WA 98555-9735                   Lilliwaup. WA 98555-9735
         227        Dkt. 14509, 14510            32423-14-70220                                   Mason
                                                                                          ‘



                                                                                                                   Pamela Patterson                            JJ Brenner Oyster Co

                  John Sens Sheuﬁsh                                                                                32 SE Bay East Drive                        402   SW33rd St 106

                      Dkt 14545                  31 g1 2-22-7001 o                                Mason            Shelton, WA 98584                           Federal Way,       WA
                                                                                                                                                                                98003-6309
         236
                                 '


                                                                                                                   Janet Kron                                  Wallin's Oysters     & Clams
                                                                                                                   214   SE    sells Dr                        PO BOX 2329
                    Kron Enterprises
                                                                                                                   Shelton,    WA 98584-7791                   Shelton, WA 98584-5058
         237           Dkt_ 14544                31 91 1-1 2-00090                                Mason
                             '




                                                                                                                   Janet Kron                                  Wallin‘s Oysters     & Clams
                                                                                                                   214   SE    Sells Dr                        PO Box 2329
                                                                                                                   Shelton,    WA 98584-7791                   Shelton, WA 98584-5058
         238                                     3191 1-12-90050                                  Mason
                                                                                                                   CE Lindsay Credit Trust      I
                                                                                                                                                               Lindsay Tidelands
                                                                                                                   744 Point Whitney Rd                        744 Point Whitney Rd
                   Lindsay Tidelands
                                                                                                                   Brinnon,    WA 98320-9707                   Brinnon, WA 98320-9707
         239           Dkt_ 14500                601 074009                                   Jefferson
                                                                                                                   CE    Lindsay Credit Trust                  Lindsay Tidelands
                                                                                                                   744 POint Whitney Rd                        744 Point Whitney Rd
                                                                                              Jefferson-           Brinnon, WA 98320-9707                      Brinnon, WA 98320-9707
         24o                                     601 07401 2
                                                                                                                                                               Lindsay Tidelands
                                                                                              '



                                                                                                                   CE    Lindsay Credit Trust
                                                                                                                   744 Point Whitney Rd                        744 Point Whitney Rd
                                                                                                                   Brinnon, WA 98320-9707                      Brinnon, WA 98320-9707
         241                                     501 181 005                                  Jefferson
                                                               ‘

                                                                                                                        ‘Skookum Shellﬁsh Growers LLC
                                                                                                                   Little                                      Little   Skookum Shellﬁsh Growers LLC
                                                                                                                   P0 Box   1157                               P0 Box      1157                   a

                Little   Skookum Shellﬁsh
         243        Dkt. 14514-1451 6            3191 0-1 2-801 52                                Mason            Shelton. WA 98584-0940                      Shelton,    WA 98584-0940

               Applicant for Intervention]                             V
                                                                                                           u




                     Party Grower                          Tax Parcel #                           County                             Owner of Record                                   Grower
Parcel
                                                                                                                       Skookum
                                                                                                                   Little             Shellﬁsh Growers   LLC   Little   Skookum    Shellﬁsh Growers   LLC
                                                                                                                   P0 Box 1157                                 PO Box   1157
                                                                                                                   Shelton,    WA 98584-0940                   Shelton, WA 98584-0940
         244                                     3191 0-1 2-80521                                 Mason
                                             '



                                                                                                                       Skookum Shellﬁsh Growers LLC
                                                                                                                   Little                                      Little        Shellfish Growers LLC
                                                                                                                                                                        Skookum
                                                                                                                   PO Box 1157                                 PO Box   1157
                                                                                                                   Shelton,    WA 98584-0940                   Shelton, WA 98584-0940
         245                                 ‘
                                                 3191 0-1 1-70220                                 Mason
                                                                                                                                                                                  Company LLC
                                                                   '

                                                                                          '



                                                                                                                       Skookum
                                                                                                                   Little             Shellﬁsh Growers   LLC   Carl's Oyster

                                                                                                                   PO Box 1157                                 6140     Miller   Rd NW
         246                                     31910-1 1-80011                                  Mason            Shelton,    WA 98584-0940                   Olympia,     WA 98502                   ‘




                                                                                                           -

                                                                                                                       Skookum
                                                                                                                   Little             Shellﬁsh Growers   LLC   Little   Skookum    Shellﬁsh Growers   LLC
                                                                                                                   PO Box 1157                                 PO Box      1157
          _




         247                                     31 910-21 -70310                                 Mason            'Shelton,   WA 98584—0940                   Shelton,    WA 98584-0940
                                                                                                                   Little   Skookum Shellﬁsh Growers LLC       Little        Shellﬁsh Growers LLC
                                                                                                                                                                        Skookum
                                                                                                                   PO Box   1157                               PO Box   1157
                                                                                                  Mason            Shelton, WA 98584-0940                      Shelton, WA 98584-0940
         243                                     31 910-21 -80000
                         Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 14 of 40




                                                                                              '




                                                                                                  Exhibit E               -       Co§ered Tidelands

                                                                                                                                                Little       Shellﬁsh Growers LLC
                                                                                                                                                         Skookum                                                     Little   Skookum Shellﬁsh Growers LLC
                                                                                                                                                PO Box  1157                                                         PO   B‘ox   1157
          249                                         31 910-23-30‘320                                        Mason                            Shelton, WA 98584-0940                                                Shelton,        WA
                                                                                                                                                                                                                                     98584-0940
                                                                                                                                                                                               ‘

                                                                                                                                               Janice     Reed                                                       Little   Skookum Shellﬁsh Growers LLC
                                                                                                                                               376 SE Johns Rd   ,                                                   PO   Box    1   157
                                                                                                                                               Shelton, WA 98584-9343                                                Shelton,        WA 98584-0940
                                                                                                                                           '




         25o                                          22032500091 3                                           Mason
                                                                                                                                               Janice Reed                                                           Little   Skookum Shellﬁsh Growers LLC
                                                                                          ‘



                                                                                                                                               376 SE Johns Rd                                                       PO Box      1   157        .




         251                                          22032-50-00914                                          Mason                            Shelton, WA 98584-9343                                                Shelton,        WA 98584-0940               ,


     '                                                            '                                           '




                                                                                                                                               Little    Skookum      Shellﬁsh Growers                 LLC   .       Little   Skookum Shellﬁsh Growers LLC
                                                                                                                              A
                                                                                                                                               PO Box      1   157                                                   PO   Box 1157
         252                                          22032-5o_00030
                                                                                  '
                                                                                                          Mason
                                                                                                                                   '



                                                                                                                                               Shelton,    WA 98584-0940                                             Shelton. WA 98584-0940
                                                                                                                                       -

                                                                                                                                               Bradley Miller
                                                                                                                                                                      ‘




                                                                                                                                                                                                                     MBR Geoduck LLC
                                                                                                                                               372 SE Johns Road                                                     1‘3544    NE     Betts Rd;
         253                                          22032-50_00023                                      Mason                                Shelton. WA 98584                                                     Vancouver,           WA 98686
                                                                                  A
                                                                                                                                               Port Blakely Tree              Farms                                  Little   Skookum
                                                                                                                                                                                                                                   Shellfish Growers LLC
                                                                                                                                               8133 River Dr SE                                                      PO Box   1571

         255                                          31 909.40-00000                                     Mason                                Tumwater, WA 98501-6871                                               Shelton,        WA
                                                                                                                                                                                                                                 98584-0940
                                                                                                                                               Port Blakely Tree              Farms                                  Little   Skookum Shellﬁsh Growers LLC
     .
                                                                                                                                               8133 River Dr SE                                                      PO   Box 1157
         255                                          31 909-00-73380                                     Mason                                Tumwater,        WA 98501 -6871                                       Shelton, WA 98584-0940             I
                                                                                                                                                                                                                                                                     I


                                                                                      '
                                                              '



                                                                              .
                                                                                                                      ~

                                                                                                                                               Port Blakely Tree              Farms        -
                                                                                                                                                                                                                     Little   Skookum Shellﬁsh Growers LLC
                                                                                                          .
                                                                                                                                               8133 River Dr SE                                                      PO Box      1157
         257                                          3191 0-23-00000                                     Mason                                Tumwater, WA 98501-6871                                               Shelton,    WA 98584-0940
                                                                                                                                               Port Blakely Tree              Farms                                  Little   Skookum Shellﬁsh Growers LLC
                                                                                                                                               8133 River Dr SE                                                      PO Box      1   157
         258                                          31 XXX-XX-XXXX o                                   Mason                                 Tumwater,       WA 98501-6871                                         Shelton,    WA 98584-0940
                                                                                                                                               Little Skookum Shellﬁsh Growers LLC                                   LittleSkookum Shellﬁsh Growers LLC
                                                                                                                                               and Glen Rau Revocable Trust                                          PO   Box 1157
                                                                                                                                               PO Box 1 157                                                          Shelton, WA 98584-0940
         259        ,
                                                      31910-12-80150                                     Mason                                 Shelton. WA 98584               '




                        Applicant for Intervention]                       ,                                                                                                        ,
                                                                                                                                                                                       .




Parcel                        Party   Grower                          Tax Parcel #                       County                                                      Owner of Record                                                  .
                                                                                                                                                                                                                                            I

                                                                                                                                                                                                                                                    Grower
                                                                                                                                                   Skookum
                                                                                                                                               Little                 Shellﬁsh Growers                 LLC           Little   Skookum'Shellﬁsh Growers LLC
                                                                                                                                               PO Box1157                 -


                                                                                                                                                                                                                     PO Box1157
         260    ,

                                                      319104300010                                       Mason                                 Shelton,    WA 98584-0940                                         _
                                                                                                                                                                                                                     Shelton,    WA 98584-0940
                                                                                                                                               Joseph Walike Family Limited Pntsp                                    Little   Skookum Shellﬁsh Growers LLC
                                                                                                                                               4815 Beach Dr SW                                                      PO Box
                                                                                                                                                                                                       ’


                                                                                                                                                                                                                                 1   157                     ,




         261'                                         31 901-31-001 60                                   Mason                                 Seattle, WA 981 16-4342                                               Shelton.    WA 98584-0940
                                                                      ~
                                                                                                                                               Joseph Walike Family Limited Pntsp                                    Little   Skookum Shellﬁsh Growers LLC
                                                                                                                  ~

                                                                                                                                               4815 Beach Dr SW                                                      PO   Box    1   157
         262                                          31 901-31-001 50                                   Mason                                 Seattle,   WA 981 16-4342                           I
                                                                                                                                                                                                                     Shelton,    WA 98584-0940
                                                                                                                                               Joseph Walike Family Limited Pntsp                                    Little   Skookum Shellﬁsh Growers LLC
                                                          '



                                                                                                                                               4815 Beach Dr SW                                                      PO Box      1   157‘
         263                                          31901-31_30720                                     Mason                                 Seattle,   WA 981 16-4342                                             Shelton,    WA 98584-0940
                               Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 15 of 40




                                                                                            Exhibit E     -   Covered Tidelands

                                                                                                                   Lyden Family Dynasty Trust                      National Fish   &   Oyster Co.

                                    Lydeh Shellfish                                                                8044 Mary Ave NW                                5028 Meridian Rd. NE
                                                             9301 0800000                              Thurston    Seattle.    WA 981 17                           Olympia WA 98516
                265                    Dkt. 14558
                                                                                                                   Lyden Family Dynasty Trust                      National Fish   &   Oyster Co.
                                                                                                                   8044 Mary Ave NW                                5028 Meridian Rd. NE
                                                             12907310200                               Thurston    Seattle.    WA 981 17                           Olympia WA 9851 6
                266
                                                                                                                   Lyden Family Dynasty Trust                      National Fish   &   Oyster Co.
            .
                                                                                                                   8044 Mary Ave NW                                5028 Meridian Rd. NE
                                                             12907310201                               Thurston    Seattle,    WA 981 17                           Olympia WA 9851 6
                267
                                                                                                                   Lyden Family Dynasty Trust                      National Fish   &   Oyster Co.
                                                                                                                   8044 Mary Ave NW                                5028 Meridian Rd. NE
                                                                                                                               WA 981 17                           Olympia WA 9851 6
                                                                                     I




                                                             12907310202                               Thurston    Seattle,
                253
                                                                                                                   Charles Lyden                                   National Fish   &   Oyster Co.
                                                                                                                   PO Box      132                                 5028 Meridian Rd. NE
                                                             12907310203                               Thurston    AUburn,     WA 98002                            Olympia WA 9851 6
                269
                                                                 '




                                                                                                                   Charles Lyden                                   National Fish   &   Oyster Co.
                                                                                                                                                                   5028 Meridian Rd. NE
                                                                                                                                                                                                    '




                                                                                                                   PO Box      132
                                                                 2907321 000                           Thurston    Auburn,     WA 98002                            Olympia WA 98516
                27o                                          1

                      '
                                                                         '




                                                                                                                   Lyden Family Dynasty Trust                      National Fish   &   Oyster Co.
                                                                                                                   8044 Mary Ave NW                        .

                                                                                                                                                                   5028 Meridian Rd. NE
                                                             9301 0604000                              Thurston    Seattle, 'WA 981 17                             Olympia WA 98516
                271
                                                                                                                   Lyden Family Dynasty Trust                      National Fish   & Oyster Co.
                          ‘                                                                                        8044 Mary Ave NW                                5028 Meridian Rd. NE
                                                             9301 0601 ooo                             Thurston    Se'attle,   WA 981 17                           Olympia WA 9851 6
                272
                ‘
                                                                     »

                                                                                                                   Manke Timber Co, Inc.                           Manke Lumber Co, Inc.
                                                                                                                   826 Fairmount Ave                               826 Fairmount Ave
                               Manke Lumber Company
                                                                                                       Mason       Shelton,    WA 98584-3229                       Sheltoh, WA 98584—3229
                273                    Dkt_ 14513            221 25-42-00040                                                                                   >




                                                                                                                   Jacob Johnson                                   Marrowstone Island Shellfish
                              Marrowstone Island Shellfish                                                         PO Box 56                                       PO Box 56
                                                                                                                   Nordland, WA 98365-0056                         Nordland, WA 98365-0056
    ~


                302                    Dkt. 14511            021332025                             Jefferson
                                                                                                                   Jacob& Kristen Johnson                          Marrowstone Island Shellfish
                                                                                                               .
                                                                                                                   PO Box 56                        _
                                                                                                                                                                   PO Box 56
                                                                                                                   Nordland, WA 98365-0056                         Nordland, WA 98365-0056
                303                                          021332023                             Jefferson
                                                                                                                   Jacob Johnson                                   Marrowstone Island      Shellfish
                                                                                                                   PO Box 56                                       PO Box 56
                308                                          021 33201 2
                                                                                 ‘

                                                                                                   Jefferson       Nordland,    WA 98365-0056                      Nordland,   WA 98365—0056

                               Applicant for Intervention]                                                                      '




Parcel                               Party Grower                            Tax Parcel #              County
                                                                                                                                     '



                                                                                                                                         Owner of Record                                  Grower
                                         ‘



                                                                                                                   W David Fraser                                  Mats Mats Oyster Company             ~




                              Mats Mats Oyster Company                                                             P0 BOX 771                                      P0 BOX 771
                                                                                                                   Port Townsend,         WA 98368-0771            Port Townsend, WA 98368-0771
                333                   Dkt_ 14543             970300606                             Jefferson
        I
                                                                                                                   W David Fraser                                  Mats Mats Oyster‘ Company
                                                                                                                   PO Box      771              ,                  PO Box 771
                                                                                                                                                                                       WA 98368-0771
                                                                                                   7




                334                                          97030051        1                     Jefferson       Port   Townsend,       WA 98368-0771            Port Townsend.

                                                                                                                   Kamilche Land LLC                               McDonald Molusca
                                  McDonaId Molusca                                                                 PO-BOX 1809                                     PO BOX 2878
                                                             139121 10201                              Thurston    Shelton,    WA 98584                            Olympia, WA 98507
                335                    Dkt. 14531
                 Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 16 of 40




                                                                          Exhibit           E   -       Covéred Tidelands

                                                                                                                    Scott Gellatly                                  McDonald Molusca
                                                                                                                    PO Box 2878                                     PO Box 2878
         336                                      139121 10202                              Thurston                Olympia,   WA 98507                             Olympia. WA 98507
                                                                                                                    Robert Keller
                                                                                                                    5428 78th Ave  NW
         337                                  -


                                                  139121 10601                              Thurston                Olympia,   WA 9850.2
                                                                                                                    Edward   Miller                                 Taylor Shellﬁsh
                     Miners oyster Co.                                                                              381 3 Reeves Road KP S                          1   30 SE‘Lynch Road
         342
           '
                        Dkt_ 14494                00201 31 005                               pierce                 Longbranch,     WA
                                                                                                                                    98351-9551                      Shelton,   WA 98584
                                                                                                                    Lawrence Gosser
                  Minterbrook Oyster Co.
                                                                                                            '

                                                                                                                    120 LOPEZ AVenue
         345            Dkt. 1451 3               22023-00-80661                            Mason                   Port Angeles. WA 98362
                                      '




                                                                                                                    Gosser Family LLC                               Taylor Shellﬁsh
                                                                     .                              ,
                                                                                                                    6513 132ND AVE NE #364                          130   SE Lynch Road
         345                                      22023_oo-50611                            Mason                   Kirkland, WA 98033                              Shelton,   WA 98584
                                                                                                                    Minterbrodk Oyster          Company   Inc       Minterbrook Oyster    Company   Inc
                                                                 .
                                                                                                                    PO   Box 432                                    PO Box 432              '




         35o                                      0122283004                                 pierce                 Gig Harbor    WA      98335-0432                Gig Harbor   WA   98335-0432
                                                                                                                    Minterbrook OySter          Company   Inc       Minterbrook Oyster Company Inc
                                                                                        '
                                                                                                                    PO   Box 432                                    PO Box 432}
         351                                      0122294002                                pierce
                                                                                                                '




                                                                                                                    Gig Harbor    WA      98335-0432                Gig Harbor   WA 98335-0432
                                                                                                                    Minterbrook Oyster          Company   Inc       Minterbrook Oyster    Company   Inc
                                                                                                        .           PO Box 432                                      PO Box 432
         360                                      0022273034                                pierce                  Gig Harbor    WA      98335-0432                Gig Harbor   WA   98335-0432
                                                                                                                    Minterbrook Oyster          Company   Inc       Taylor Shellﬁsh
                                                                                                                    PO   Box 432                                    130   SE Lynch Road
         36-1                                     0022274043                                pierce                  Gig Harbor    WA      98335-0432                Shelton,   WA 98584
                                                                                    '




                                                                                                                    Minterbrook Oyster          Company   Inc       Minterbrook Oyster    Company   Inc
                                                                                                                    PO Box 432        V
                                                                                                                                                                ‘


                                                                                                                                                                    PO Box 432
         352                                      0022274033                                pierce                  Gig Harbor    WA      98335-0432                Gig Harbor   WA   98335-0432
                                                                                                                    Minterbrook Oyster          Company   Inc       Taylor Shellﬁsh
                                                                                                                    PO Box 432                                      130   SE Lynch Road
         363                                      0022341020                                pierce                  Gig Harbor   WA       98335-0432                Shelton,   WA 98584
                                                       v
                                                                                                                    Minterbrook Oyster          Company   Inc       Taylor Shellﬁsh
                                                                                                                    PO Box 432                                      130   SE Lynch Road
         354                                      0022274032                                pierce                  Gig Harbor   WA       98335-0432                Shelton,   WA 98584
                                                                                                                    Minterbrook Oyster          Company   Inc       Taylor Shellﬁsh
                                                                                                                    PO Box 432                                      130   SE Lynch Road
         374                                      0022343000                                Pierce                  Gig Harbor   WA       98335—0432                Shelton,   WA 98584

                Applicant for Intervention]                                                                                                 I




Parcel                Party Grower                         Tax Parcel #                 County                                      Owner of Record                                       Grower
                                                                                                                    Minterbrook    Oyster Company Inc               Taylor Shellﬁsh
                                                                                                                    PO Box 432                             I


                                                                                                                                                                    130   SE Lynch Road
         375                                      0022342012                                pierce                  Gig Harbor   WA       98335-0432                Shelton,   WA 98584
                                                                                                                    Minterbrook Oyster          Company   Inc       Taylor Shellﬁsh
                                                                                                                    PO Box 432                                      130   SE Lynch Road
         377                                      7239900150                                pierce                  Gig Harbor   WA       98335-0432                Shelton,   WA 98584
                      Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 17 of 40




                                                                                Exhibit E     -
                                                                                                  vaered              Tidelands

                                                                                                           Minterbrook Oyster      Company       Inc       Minterbrook Oyster         Company       Inc
                                                                                                           PO Box 432                                      PO Box 432
         378                                        72399001 so                             Pierce         Gig Harbor   WA   98335-0432                    Gig Harbor      WA       98335-0432
                                                                                                           AARON S WIKSTEN
                                                                                                           3800 BRIDGEPORT WAY W PMB 401
         379                                        o1 22294007                             pierce         UNIVERSITY PLACE              WA   98466-4495
                                                                                                           Minterbrook Oyster      Company       Inc
                                                                                                                                                       '


                                                                                                                                                           Minterbrook Oyster         Company       Inc
                                                                                                           PO Box 432                    »

                                                                                                                                                           PQ  BOX‘432
                                                                                                                                                                           WA
                                                     ~




         380                                        0122233004                              pierce         Gig Harbor   WA   98335-0432                    Gig Harbor               98335-0432
                                                             ‘

                                                                                                           Minterbrook Oyster      Company       Inc       Minterbrook Oyster         Company       Inc
                                                                                                           PO Box 432                                      PO Box 432
         381                                        0122294002                              pierce         Gig Harbor   WA   98335-0432                    Gig Harbor      WA       98335-0432
                                                                                                           Minterbrook Oyster      Company       Inc       Minterbrook Oyster         Company       Inc
                                                                                                           PO Box 432                                      PO Box 432
         382               dupncate of 375          0022342012                              pierce         Gig Harbor   WA   98335-0432                    Gig Harbor      WA       98335-0432
                                                                                                           Minterbrook Oyster      Company       Inc       Minterbrook Oyster         Company       Inc

                                                                                                           PO Box 432                                      PO Box 432
         383               dupncate of 374          0022343000                              pierce         Gig Harbor   WA   98335-0432                    Gig Harbo’r     WA       98335-0432
         '



                                                                                                           Nicholas Bulldis, et.   Al.                     National Fish    &
                                                                                                                                                                          Oyster Co.
                                                                                                           2102 Brown St SE                                5028 Meridian Rd. NE
                     National Fish and oyster Co,
                                                                                           Thurston        Olympia.    WA 98501                            Olympia WA-9851  6
         387                  Dkt. 14536            21930321500
                                                                                                           WilliamJames Trust                              Oliver   Gray   & Sons
                         Oliver Gray   & Sons                                                              3614 Ocean View Dr                              PO Box    123
                                                                                                           Florence,   OR 97439                            Lilliwaup, WA 98555
         397                  Dkt_ 14523            32316-23_8o1oo                          Mason
                                                                    -
                                                                        -

                                                                                                           Adam James   et ux                              Tideland Farms
                                                                                                           36800 North US Hwy 101                          36800 North US           Hwy       101

         398                                        32426-21_801 00                         Mason          Lilliwaup, WA 98555                             Lilliwaup,   WA 98555
                 v                                                                                         Stewart Crook                                   Oliver   Gray   & Sons
                                                                                                           515 GuptilvAve                                  PO Box    123        .




         403                                        32434-34_70471
                                                                                       I




                                                                                            Mason          Sumner,    WA98390-1 709                        Lilliwaup,   WA 98555
                                                                                                           John Gray                                       Oliver   Gray   & Sons
                                                                                                           34641 N US Hwy 101                              PO Box    123

         404                                        32330-51_5501 o                         Mason          Lilliwaup, WA 98555-9760                        Lilliwaup,   WA 98555
                                                         '


                                                                                                           Northwest Watershed Institute                   Olson Oyster Co.

                          0'50" Oyster Co_                                                                 3407 Eddy St                                    PO BOX 745
         405                 Dkt. 14435             701 152002                             Jefferson       Port Townsend, WA 98368-471 3                   Quilcene,    WA 98376
                                                                                                           Northwest Watershed       Institute             Olson Oyster Co.
                                                                                                           3407 Eddy St                                    PO Box 745
         406                                        701 17401 o                            Jefferson       Port Townsend,    WA 98368-471 3                Quilcene,    WA 98376

                                                                                                                                                 ‘
                                                                                                                                                                                          .




                      Applicant for Intervention]
Parcel                      Party Grower                         Tax Parcel #              County                       Owner of Record                                               Grower
                                                                                                           Olympia Oyster Company                          Knight Tide     LLC
                                                                                                                                                           6438 Young Rd NW
                                   _




                                                                                                           1042 SE Bloomfield Road
                                                                                                       ‘




                         Olympia oyster c°_
                                                    22032-1 1-8001 o                        Mason          Shelton.   WA 98584-7744                        Olympia. WA 98502
         407                 Dkt. 14502
             r
                                                                                                           Olympia Oyster Company                          Olympia Oyster Company
                                                                                                           1042 SE Bloomﬁeld Road                          1042 SE Bloomfield Road
                                                                                            Mason          Shelton,   WA
                                                                                                                       98584-7744                          Shelton, WA 98584-7744
         403                                        319214140050
                                                                                                                                                                                               \
                         Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 18 of 40




                                                                              Exhibit       E       -   Covered Tidelands

                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomﬁeld Road
             409                                      31921-41_30860                         Mason
                                                                                                         ’



                                                                                                             Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA
                                                                                                                                                             98584-7744     _




                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomﬁeld Road
         ‘




             41o                                      31921-42-80900                         Mason           Shelton,   WA
                                                                                                                         98584-7744              Shelton.   WA
                                                                                                                                                             98584-7744
                                                                  .
                                                                                                             Olympia Oyster Company              Taylor Shellﬁsh
                                                                                                             1042 SEBloomfield Road              130   SE Lynch Road
             411                                      31 922-14-80040                        Mason           Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA 98584
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomﬁeld Road
             412                                      31922-23_7o1oo                         Mason           Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA
                                                                                                                                                             98584-7744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomfield Road             1042-SE Bloomfield Road
             41 3                                     31 922-24-70120                       Mason            Shelton, WA 98584—7744              Shelton,   WA
                                                                                                                                                             98584-7744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                      .
                                                                                                -


                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomfield Road
             414                                      31922-24_7o121                        Mason            Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA
                                                                                                                                                             98584—7744
             '




                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomﬁeld Road              1042 SE Bloomﬁeld Road
             41 5                                     31 922-31-30030                       Mason            Shelton,   WA
                                                                                                                         98584—7744              Shelton,   WA
                                                                                                                                                             98584-7744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomﬁeld Road              1042 SE Bloomﬁeld Road
             415                                      31922-31-8024o                        Mason            Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA'98584—7744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                       ,
                                                                                        -
                                                                                                             1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
             417                                      31922-32-8oogo                        Mason            Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA
                                                                                                                                                             98584-7744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                    ‘
                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomfield Road
             413                                      31922-41_30050                        Mason            Shelton,   WA
                                                                                                                         98584-7744      .
                                                                                                                                             _
                                                                                                                                                 Shelton,   WA
                                                                                                                                                             98584-7744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
         41 9                                         31922-42_80060                        Mason            Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA
                                                                                                                                                             98584—7744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomfield Road
         420                                          31 922-42-301 1o                      Mason            Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA 985844744
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomﬁeld Road
         421                                          31923-24_ooooo                        Mason            Shelton,   WA
                                                                                                                         98584-7744              Shelton,   WA
                                                                                                                                                             98584-7744
                                                                                                             Olympia Oyster Company              Taylor Shellﬁsh
                                                                                                             1042 SE Bloomfield Road             130   SE Lynch Road
         422                                          31923-24_3ooeo                        Mason            Shelton,   WA,98584-7744            Shelton,   WA 98584

                        Applicant for Intervention]
Parcel                        Party Grower                     Tax Parcel #                 County                           Owner   of Record                         Grower
                                                                                                             Olympia Oyster Company              Olympia Oyster Company
                                                                                                             1042 SE Bloomfield Road             1042 SE Bloomfield Road
         423                                          31 922-13-70090                       Mason            Shelton, WA 98584-7744              Shelton.   WA
                                                                                                                                                             98584-7744
                         Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 19 of 40




                                                                                  Exhibit E       -   Covered Tidelands

                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
                                                                                                                              Shelton, WA 98584-7744              Shelton, WA 98584-7744
         424                                           31 923-23-701 1o                         Mason
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                           ,
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
                                                                                                                              Shelton, WA 98584-7744              Shelton, WA 98584-7744
         425                                           31 921-41 -30890                         Mason
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomﬁeld Road          ~
                                                                                                                                                                  1042 SE Bloomfield Road
                                                                                                Mason                         Shelton, WA 98584-7744              Shelton, WA 98584-7744
         425                                           31 923-23.701 1 2
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                    '

                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
                                                                                                                              Shelton, ‘WA 98584-7744             Shelton, WA 98584-7744
         427                                           93044400000                             Thurston
                                                                                                                      '



                 -
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1.042 SE Bloomﬁeld Road             1042 SE Bloomfield Road
                                                                                                                              Shelton, WA 98584-7744              Shelton, WA 98584-7744
         428                                           93044500000                             Thurston
                                                                                                                  -

                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
         '




                                                                                                          .
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
                                                                                                                              Shelton, WA 98584-7744              Shelton, WA 98584-7744
             _



                                                                                                              A




         429                                           93044600000                             Thurston
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
                                                                                               Thurston                       Shelton, WA 98584—7744              Shelton, WA 98584-7744
         43o                                           93044800000
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road
         431                                           93045500000                             Thurston                       Shelton, WA 98584-7744              Shelton,   WA
                                                                                                                                                                              98584-7744
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
     ;
                                                                                                                              1042 SE Bloomfield Road             1042 SE Bloomfield Road   x




         432                                           93045700000                             Thurgton                       Shelton,   WA
                                                                                                                                          98584-7744              Shelton,   WA
                                                                                                                                                                              98584-7744
                                                                                                                              Olympia Oyster Company              Olympia OySter Company
                                                                                                                              1042 SE Bloomfield Road             1042 SE Bloomfield Road
                                                                                                                              Shelton, WA 98584-7744              Shelton, WA 98584-7744
         433                                           93045800000                             Thurston
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomfield Road             1042 SE Bloomfield Road

         434                                           93045900000                             Thurston                       Shelton, WA 98584-7744              Shelton,WA 98584-7744
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road

         435                                           93046000000                             Thurston                       Shelton, WA 98584-7744              Shelton,WA 98584-7744
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomfield Road

         436                                           93046100000                             Tharston                       Shelton, WA 98584-7744              Shelton,WA 98584-7744
                                                                                                                              Olympia Oyster Company              Olympia Oyster Company
                                                                                                                              1042 SE Bloomﬁeld Road              1042 SE Bloomﬁeld Road
         437                                           93046200000                             Thurston                       Shelton,WA 98584—7744       '




                                                                                                                                                                  Shelton,   WA
                                                                                                                                                                              98584-7744



                         Applicant for Intervention]
                                                                                                                                                                                   Grower
                                                               ’




Parcel               l
                               Party Grower                        Tax Parcel #        I
                                                                                               County                     I
                                                                                                                                              Owner   of Record
               Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 20 of 40




                                                                                              Exhibit   E       -       Covered Tidelands

                                                                                                                                                                                      Queen Tide LLC
                                                                                                                                Olympia oyster Company                               dba Chelsea Farms
                                                       .
                                                                      ‘




                                                                                                                                1042 SE Bloomﬁeld Road                               6438 Young Rd NW
        438                                                9301   1 1     00000                         Thurston                Shelton,     WA
                                                                                                                                            98584-7744                               Olympla: WA 98502
                                                                          ‘
                                                                                                            -
                                                                                                                    '




                                                                                                                                Justin   &   Caro] Taylor Family Ltd Ptnr            Taylor Shellﬁsh
                                                                              _
                                                                                                                                5635 CountrysideBeach Dr                NW   v

                                                                                                                                                                                      130   SE Lynch Road
                                                                                                                                Olympia, WA 98502                                                WA 98584
                                                                                                                                                                    '




        439                                                93038600000                                  Thurston                                                                     Shelton.

                                                                                                                                Olympia Oyster Company                               Olympia Oyster Company
                                                                                                                                1042 SE Bloomfield Road                              1042 SE Bloomfield Road
        .440                                               92073300000                                  Thurston                Shelton,     WA
                                                                                                                                            98584-7744                               Shelton,    WA
                                                                                                                                                                                                 98584-7744
                                                                                                                                                                                                                             ‘




                                                                                                                                Olympia Oyster Company                               Olympia Oyster Company
                                                                                                                                1042 SE Bloomﬁeld Road                               1042 SE Bloomﬁeld Road
        441                                                93043300000                                  Thurston                Shelton,     WA
                                                                                                                                            98584-7744                               Shelton,    WA
                                                                                                                                                                                                 98584-7744
                                                                                                                                Olympia Oyster Company                               Taylor Shellﬁsh
                                                                                                                                1042 SE Bloomfield Road                              130    SE Lynch Road
        442                                                93044700000                                  Thurston                Shelton,     WA
                                                                                                                                            98584-7744                               Shelton,    WA 98584
                                           ‘
                                                                                                                                James P & Linda      M   Living Trust                Olympic Shellfish
                  Olympic Shellﬁsh                                                                                              14794 Channel Dr                                     14794 Channel Dr
        444
                   ‘



                     Dkt. 14557                            12931321 400                                 Thurston                LaConner,      WA
                                                                                                                                             98257                                   La’Conner.    WA 98257
         .
                                                                                      .
                                                                                                                                James P & Linda      M   Living Trust                Olympic Shellﬁsh
                                                                                                                                14794 Channel Dr                                     14794 Channel Dr
                                                                                                                                               WA
                                                                                                                                                                I




        445 Parcel merged     into   444                   12931321500                                  Thurston                LaConner.    98257                                   LaConner.     WA
                                                                                                                                                                                                   98257
                                                                                                                                John McCrory                                         Pickering Shellﬁsh
                                                                                                                                6406 216th St SE
                                                                                                                            '




                  Pickering Shellfish                             -
                                                                                                                                                                                     6406 216th St SE,
'


    445A               Dkt_    14434                       2201 5-75-90041                               Mason                  Woodinville, WA 98072                                Woodinville,WA 98072
                                                                                                                                John McCrory                                         Pickering Shellfish
                                                                                                                        ‘
                                                                                                                                6406 216th St SE                                     6406 216th St SE
    4463                                                   2201 5-75-90042                              Mason                   Woodinville,WA 98072                             ‘
                                                                                                                                                                                     Woodinville,WA 98072
                                                                                                                                John McCrory                                         Pickering Shellﬁsh
                                                                                                                                6406 216th St SE                                     6406 216th St SE
        447                                                22004.41 -00030                              Mason                   Woodinville, WA 98072                                Woodinville,WA 98072
                                                                                                                                Sheldon Properties                                   Potlatch Oyster Co.
                                                                                                                                                                                                                     I




                 Potlatch Oyster C6.                                                                                            PO BOX 474                                           PO     BOX 474
        443            Dkt_   14522                '
                                                           422‘1 4-44-00000                             Mason                   Hoodsport,     WA 98548-0474                         Hoodsport,     WA 98548—0474
                                                                                                                                Toni Sheldon                                         Potlatch Oyster Co.
                                                                                                                                PO Box 727                  .
                                                                                                                                                                                     PO Box 474                          *




        449                                                42223.5o-ooog1                               Mason                   Shelton,     WA 98584-0727                           Hoodsport,     WA 98548-0474
                                                                                                                                Thomas E Sheldon                                     Potlatch Oyster Co.
                                                                                      .
                                                                                                                                PO Box     1776                                      PO Box 474
        450                                                42223-5o_00093                               Mason                   Hoodsport,     WA 98548-1 776                        Hoodsport,     WA 98548-0474
                                                                                  '




                                                                                                                                Sheldon Properties                                   Potlatch Oyster Co.
                                                                                                                                PO Box 474                              '




                                                                                                                                                                                     PO Box 474            ‘




        451                                                42223-1 1-00050                              Mason                   Hoodsport,     WA 98548-0474                         Hoodsport,    WA 98548-0474
    -




                                               I
                                                                                                                                Delores Roundtree                                    ‘Wallin's   Oysters   & Clams
               Quiet Water     mams, LLC                                                                                        271 SE Roundtree Way                                 PO Box 2329
        452            Dkt 14435                           3191 1-21-70100                .


                                                                                                        Mason                   Shelton,     WA 98584-9385                           Shelton,    WA 98584-5058
                        Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 21 of 40




                                                                                           EXhibit E        -   Covered Tidelands

                    Applicant for Intervention]
Parcel                         Party   Grower                              Tax Parcel #               County                            Owner of Record                                 Grower
                                               ‘
                                                                                                                     Delores Roundtree                            Wallin's Oysters   & Clams
                                                                                                                     271 SE Roundtree Way                         PO Box 2329
         453                                                    31 g1 1-22-80021                      Mason          Shelton,   WA 98584-9385                     Shelton,   WA 98584-5058
                retired parcel        number                                                                         Delores Roundtree                            Wallin's Oysters   & Clams
                combined with adjacent parcel
                                                                       ‘




                                                                                                                     271   SE Roundtree Way                       PO Box 2329
         45'4   455                                             31 910-21 -80330       ‘              Mason          Shelton,   WA 98584-9385                     Shelton,   WA 98584-5058
                                                                               '




                                                                                                                     Delores Roundtree                            Wallin's Oysters   & Clams
                                                                                                                     271 SE Roundtree Way                         PO Box 2329
         455                                                    31 910-22-70200                       Mason          Shelton,   WA
                                                                                                                                 98584-‘9385                      Shelton,   WA 98584-5058-
                                                                                                                     Chelsea Farms LLC                            Chelsea Farms LLC
                                                                                                                     6438 Young Rd NW                             6438 Young Rd NW
                            Rawding Oyster Co.
                                                                9301 1000000                         Thurston        Olympia, WA 98502                            Olympia. WA 98502
         456                     Dkt. 14492
                                                                                                                     Chelsea Farms LLC                            Chelsea Farms LLC
                                                                                                                     6438 Young Rd NW                             6438 Young Rd NW
                                                                9301 0701 ooo                        Thurston        Olympia. WA 98502                            Olympia, WA 98502
         457
                                                                                                                     Chelsea Farms LLC                            Chelsea Farms LLC
                                                                                                                     6438 Young Rd NW                             6438 Young Rd NW
                                                                                                                                                          ‘

                                                                                                                                                              .
                                                                                                                 .




                                                                93010900000                          Thurston        Olympia, WA 98502                            Olympia, WA 98502
         458
                                                                                                                     Chelsea Farms LLC                            Chelsea Farms LLC
                                                                                                                     6438 Young Rd NW                             6438 Young Rd NW
         459                                                    93010700000                          Thurston        Olympia. WA 98502                            Olympia. WA 98502
                                                                 v
                                                                                                                     Joe Rae                                      R—Bay Seafood
                              R.Bay Seafood                                                                          291   WWIVe” Rd                              291    W
                                                                                                                                                                         WIVe" Rd       -




                                                                32002-13_30191                        Mason          Shelton, WA 98584-8739                       Shelton; WA 98584-8739
         471                     Dkt_ 14532




         474        subdivided into 474a               & 474b   22020-76-00012                        Mason
                    -
                                                                                                                     Douglas Lindbo                               Hammersley Shellﬁsh, LLC
                                                                                                                     PO Box 3215                                  PO Box 3215                      »




                                                                22020-76_90121                        Mason          Shelton,   WA 98584                          Shelton, WA 98584
     474a                                                                                                                                    ‘




                                                                                                        '



                                                                                                                     Frank Rienhardt
                                                                                                                     3822   S. 1'16th St

     474b                                                       22020-76-901 22                       Mason          Tukwila!   WA 981 68
                                                                                                                     Patrick   Dunn
                                                                                                                     37657 Teel Ln NE
                                                                121 05-1 0-80032                      Mason          Hansville, WA 98340-9727
         476
                '




                        -                                                                                            Robert Miller                                Wallin's oysters& Clams
                            RE   Miner Shellfish                                   .                                 216 SE Sells Dr                              PO    BOX 2329
         473                     Dkt_ 14495                     3191 1-12-90080
                                                                                                 4



                                                                                                      Mason          Shelton, WA 98584-7791                       Shelton,  WA 98584-5058
                                                                                                                     The KRA Group LLC                            J&G Gunstone Clam         Inc.

                        Renae Gunstone-White                                                                         PO BOX 41 18                                 P0 BOX 216
         479                     Dkt_ 14547
                                                   '

                                                                2363007                              Jefferson       Sequim, WA 98382                             Port   Townsend,   WA 98368-021 6
                                  '


                                                                                                                     Robert Inglin
                                                                                                                     PO Box     18_78

         480                                                    601 181 0012                         Jefferso’n      Olympia.    WA 98507-1878
                   Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 22 of 40




                                                                                                     Exhibit E        -        Covered Tidelands

                                                                                                                                         Kristen 'Orndorff                         Taylor Shellﬁsh
                                                    r

                                                                                                                                         4505 91st Ave SE                          130   SE Lynch Road
         431                                                901 171 o1 2                                           Jefferson             Mercer    Island,   WA 98040-4435         Shelton,   WA 98584

                   Applicant for Intervention]
                         Party Grower
                                                                                                           ’



Parcel                                                                                Tax Parcel #                 County                                    Owner of Record                             Grower
         '
                                                                                                                                                                                                                ‘



                                                                                                                                         Kristen Orndorff                          Taylor Shellﬁsh
                                                                              _
                                                                                  .
                                                                                       .                                   .
                                                                                                                                        4505 91st Ave SE                           130   SE Lynch Road
                                                                                                                                                             WA 98040-4435                    WA 98585
                                                                                           ‘




         482                                                901033002                                          Jefferson                 Mercer    Island,                         Shelton,
                                                                                                                                                                               ‘




                                                                                                                                        YAM      Sunshine LLC                      Renae Gunstone—White
                                                                                                                                        8121 SE 79th St                            8121 SE 79th St
         483                                                32901 1 20000                                          Clauam               Mercer Island,       WA 98040              Mercer Island, WA 98040

                                                I
                                                                                                                                        Rock     Point Oyster Co, Inc.             Rock   Point Oyster Co,‘|nc.
                        Rock point oyster c°_                                                                                            733 Dabob Post Ofﬁce Rd
                                                                                                                                         1                                         1733 Dabob Post Ofﬁce Rd
         484
                    -



                             Dkt.   14503                   701091004                                          Jefferson                Quilcene. WA 98376                         Quilcene, WA 98376
                                                                                                                                        Rock     Point Oyster Co, Inc.             Rock   Point Oyster Co, Inc.
                                                                                                                                    ‘


                                                                                                                                        1733 Dabob PostOfﬁce Rd                    1733 Dabob Post Ofﬁce Rd
         435                                                701 153002                                         Jefferson                Quilcene, WA 98376                     h
                                                                                                                                                                                   Quilcene, WA 98376
                                                                                                                                        Robert Sunder                              Roy M. Taylor            I




                           Roy M_ Taylor                                                                                                Po BOX379                                  292 SE Wlldcat cove Rd
   V
         436                 Dkt. 14496                     3191'1_52_00014                                        Mason                Copper Center,        AK 99573-03179       Shelton, WA 98584-9240
                                                                                                                                        Eric   Prehm                               Roy M. Taylor
                                                                                                                                        785 Silver Ridge Way                       292 SE Wildcat Cove Rd
       487                                                  31 91 1-52-0001 5                                      Mason                Tumwater, WA 98501                         Shelton, WA 98584-9240

                                                                                                                                        Judy Tayldr                                Roy M. Taylor
                                                                  -


                                                                                                               ,
                                                                                                                                        292 SE Wildcat Cove Rd                     292 SE Wildcat Cove Rd
       433                                              31 91 1-52-0001 5                                          Mason                Shelton, WA 98584-9240                     Shelton, WA 98584-9240
                                                                                                                                        Judy Taylor                                Roy MﬁTaylor
                                                                                                                       _
                                                                                                                                        292 SE Wildcat Cove Rd                     292 SE Wildcat Cove Rd
       489                                              31 91'1 40-80512                                           Mason                Shelton, WA 98584-9240                     Shelton, WA 98584-9240
                                                                                                                                        Allan Taylor                               Roy M. Taylor
                                                                                                                                        15438 Briarwood Dr                         292 SE Wildcat Cove Rd
       490                                              3191 1-40-50513                                            Mason                Sherman Oaks, CA 91403                     Shelton, WA 98584-9240
                                                                                                                                        Brandy Sedillo                             Roy M.   Taylor
                                                                                                                                        50   Wlnsels Rd                            292   SE Wildcat Cove Rd
       491                                              3191 1-40-30518                                            Mason                Shelton, WA 98584                          Shelton,   WA 98584-9240
                                                                                                                                '




                                                                                                                                        Allan Taylor                               Roy M.   Taylor
                                                                                                                                        15438 Briarwood Dr                         292 SE   Wildcat   Cove Rd
       492                                              3191 1-44-30513                                            Mason                Sherman Oaks, CA 91403                     Shelton,   WA 98584-9240
                                                            o
                                                                                                                                        Judy Taylor                                Roy M.   Taylor
                                                                                                                                        292 SE Wildcat Cove Rd                     292 SE Wildcat Cove Rd
       493     ,
                                                        31 91 1-50-04005                                           Mason                Shelton, WA 98584-9240                     Shelton, WA 98584-9240
                                                                          ‘

                                                                      '



                                                                                                                                        Allan Taylor                               Roy M. Taylor
                                                                                                                                        15438 Briarwood Dr                         292 SE Wildcat Cove Rd
       494                                          3191 1.40-80510                                                Mason                Sherman Oaks, CA 91403                     Shelton, WA 98584-9240
                                                        '




                                                                                                                                        Julia Taylor et al    Co   Trstes          Roy M. Taylor
                                                                                                                                        2026 21st Cburt SE #1                      292 SE Wildcat Cove Rd
       496                                          31 91 1-50-03001                                               Mason                Lacey, WA 98503                            Shelton, WA 98584-9240
                       Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 23 of 40




                                                                                             Exhibit E         -       Covered Tidelands

                                                                                                                               Nathaniel Willard                     Russ' Shellfish Co.
                   I




                                                                                                                               301 E Leeds Dr                        180 E Moore Ln
                       Russ' Shellfish Company
         497                  Dkt'. 14549                    32023-23-90040                                Mason               Shelton,   WA 98584                   Shelton,   WA
                                                                                                                                                                                 98584-8149"
                                                                                                                           .
                                                                                                                               Russell Norris                        Russ' Shellﬁsh Co.
                                                                                                                               180 E Moore Ln                        180 E Moore Ln
                                                                                                                                                                             WA 98584-8149"
                                                                     ,




         499                                                 322325500042                                  Mason               Shelton,   WA
                                                                                                                                          98584-8149                 Shelton,




                       Applicant for Intervention]
Parcel                       Party   Grower                                      Tax Parcel #          County                                    Owner of Record                           Grower
                                                                             '

                                                                                                                               Russell Norris                        Russ' Shellfish Co.
                                                                                                                               180 E Moore Ln                        180 E Moore Ln

         500                                                 32232-55-00043                                Maso'n              Shelton,   WA
                                                                                                                                          98584-8149                 Shelton,   WA
                                                                                                                                                                                98584-8149"

                                                                                                                               Russell Norris                        Russ' Shellfish Co.
                                                                                                                               180 E Moore Ln                        180 E Moore Ln

         501
                                                     '




                                                             3223255430044                                 Mason               Shelton,   WA
                                                                                                                                          98584-8149                 Shelton,   WA
                                                                                                                                                                                98584-8149"

                                                                                                                               Russell Norris                        Russ' Shellfish Co.
                                                                         -

                                                                                                                               180 E Moore Ln                        180 EKMoore Ln

         502
                                                         -


                                                             32232-55_ooo45                                Mason               Shelton,   WA
                                                                                                                                          98584-8149                 Shelton,   WA
                                                                                                                                                                                98584-8149"
                                                                                                                               Russell Norris                        Russ' Shellﬁsh Co.
                                                                                                                               180 E Moore Ln                        180 E Moore Ln

         503                                                 32232-55_ooo47                                Mason               Shelton,   WA
                                                                                                                                          98584-8149         _
                                                                                                                                                                     Shelton,   WA
                                                                                                                                                                                98584-8149"
                                                                                                                               Russell Norris                        Russ' Shellfish Co.
                                                                                                                                                    '




                                                                                         ‘
                                                                                                       .
                                                                                                                               180 E Moore Ln                        180 E Moore Ln
                                                                                                                                                                                WA
                                                                                                                   I




         504                                                 322325500043                          .

                                                                                                           Mason               Shelton,   WA
                                                                                                                                          98584-8149                 Shelton,   98584-8149"

                                                                                                                               Russell Norris                        Russ' Shellfish Co.
                                                                                                                               180 E Moore Ln                        180 E Moore Ln

         505                                                 322325500049                                  Mason               Shelton,   WA
                                                                                                                                          98584-8149                 Shelton,   WA
                                                                                                                                                                                98584-8149"
               '


                                                                                                                       -
                                                                                                                               Peter Hinton
                                                                                                                                                                 -



                                                                                                                                                                     Salty   Dog Seafood   Inc.

                                                                                                                               5829 Steamboat ls Rd      NW          5829 Steamboat ls Rd         NW
                        3am, Dog seafood,     |nc‘
                                                             93044900000                               Thurston                Olympia. WA 98502                     Olym pia, WA 98502
         506                   Dkt. 14529
                                                                                                                               Vicki   & Glenn   Schreiber           Schreiber Shellfish

                          Schreiber Shellfish
                                                             ‘
                                                                 '
                                                                                                                               PO Box 754                            PO Box 754
         507                  Dkt. 14538                     32023-32-90221                                Mason               Shelton,   WA 98584                   Shelton.   WA 98584
                                                                                                                               Vicki Schreiber                       Schreiber Shellﬁsh
                                                                                                                               PO   Box 754                          PO   Box‘754

         508                                                 320234390000                                  Mason               Shelton,   WA 98584                   Shelton.   WA 98584
                                                                                                                               Vicki Schreiber                       Schreiber Shellﬁsh
                                                                                                                               PO   Box 754                          PO Box 754
                                                                                                                                                                                WA 98584
                                                                                                           .




         509                                                 32023439001 o                                 Mason               Shelton,   WA 98584                   Shelton,

                                                                                                                               Vicki Schreiber                       Schreiber Shellﬁsh
                                                                                                                               PO Box 754                            PO Box 754
         51o                                                 32023-23_8o560                                Mason               Shelton.   WA 98584                   Shelton,   WA 98584
                                                                                                                                                                     South Souhd Mariculture
                                                                                                                               South Sound Mariculture LLC
                                                                                                                                                                     LLC dba TLCZ She'lfiSh 21 3
                                                                                                                               213 SE Stotsbery Rd                   SE   Stotsbery   Rd
                                                             32023-47-90090                                Mason               Shelton, WA 98584
                                                                                                                                                                     Shelton,   WA 98584
         511
                    Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 24 of 40




                                                                                Exhibit   E   -       Covered Tidelands

                                                                                                               -


                                                                                                                                                                   South Sound Mariculture
                                                                                                                   Ji" Jeffery                                     LLC dba TLCZ Shellfish 213
                                                                                                                                                                                                            ’

                                                       ,
                                                                                                                   261   SE   Stotsbery          Rd                SE   Stotsbery    Rd
         51 2                                         320234190140                         Mason                   Shelton,   WA 98584                             Shelton,     WA 98584
                                                                                                                   Marilyn Miller Blessing                         Schreiber Shellﬁsh
                                                                                                                   411 E Leeds Dr                                  PO Box 754
         51 3                                         32023-23_90070                       Mason                   Shelton,   WA 98584                             Shelton,   WA 98584
                                                                                                                   Donald Jones
                                                                                                                   331 E Valley Rose Dr
         520                                          32023-24-90200                       Mason                   Shelton;   WA 98584

                    Applicant for Intervention]                                               -




                                                                                                                                             ,




Parcel                       Party   Grower                      Tax Parcel #             County                                    Owner of Record                                              Grower
                                             '




                         ,                                                                                         Joan Russell                                    Sea Spray     Mariculture
                                                                                                                                                                                                       ‘




                      Sea Spray Mariculture                                                                        34671 N Us Hwy 101                              34671   N Us Hwy            101
                                                                                                                   Lilliwaup, WA 98555-9760                                     WA 98555-9760
                '



         521               pkg 14539                  324344240331                         Mason       .                                                           Lilliwaup,
                                                  '




                                                                                                                   US Gov't Nat'l   Park Service                   Westcott Bay Shellﬁsh              Co LLC
                       Seafood Northwest                                                                           PO BOX 429                           '



                                                                                                                                                                   685 Sprlng St #204
         522               Dkt 14540                  462433001                           San Juan                 Friday Harbor,   WA 98250-0429                  Friday Harbor,     WA 98250—8058
                                                                                                                   Westcott Bay Shellﬁsh              Co LLC       Westcott Bay Shellfish             Co LLC    '




                                                             .


                                                                                                           ‘
                                                                                                                   685 Spring St #204                              685 Spring St #204
         523                                          452433002                           San Juan                 Friday Harbor,   WA 98250—8058                  Friday Harbor,     WA 98250-8058
                                       _
                                                                                                                   Seattle Shellfish     LLC                       Seattle Shellfish          LLC
    -



                        seatue‘Sheuﬁsh                                                                             2101 4th Ave    E_,   Ste 201                   2101 4th Ave      E,       Ste 201
         524               Dkt. 14537                 22125-00—83081                       Mason                   Olympia,   WA 98506—6512                    ~

                                                                                                                                                                   Olympia,     WA 985066512
                                                                                                                   Seattle Shellﬁsh      LLC                       Seattle Shellfish          LLC
                                                                                                                   2101 4th Ave    E,    Ste 201                   2101 4th Ave      E,Ste 201
         525                                          221 35-1 1 -00020   _                Mason                   Olympia,   WA 98506-6512                        Olympia,     WA   98506-6512
                                                                                                                   JM Resources LLC                                Navy Yard Oyster Co.
                                                                                                                   80 SE Waldrip Rd                                80 SE Waldrip Rd
         527                                          92079700000                         Thurston                 Shelton,   WA 98584                             Shelton, WA 98584
                                                                                                                   James Edwards                                   Skookum Bay Oyster Co.
                                                                                              '




                    Skookum Bay Oyster CQ.                                                        .
                                                                                                                   413 SE Allen Rd                                 413 SE Allen Rd
        529                  Dkt_    14499            31 910-1 2-30790                     Mason                   Shelton,   WA 98584-8395                        Shelton,   WA 98584—8395
                                                                                                                   James Edwards?                                  Skookum Bay Oyster                Co._
                                                                                                                   413 SE Allen Rd       ‘




                                                                                                                                                                   413 SE Allen Rd
        53o                                           3191 0-22-701 go                    Mason                    Shelton.   WA 98584-8395                        Shelton,   WA 98584-8395
                                                                                                                   James Edwards                                   Skookum Bay oyster Co.
                                                                                                                   413 SE Allen Rd                                 413 SE Allen Rd
        531                                           31910-22_70250                      Mason                    Shelton.   WA 98584—8395                        Shelton,   WA 98584-8395
                                                                                                                   Green Diamond Resource Co
                                                      3191 1-00-71440                     Mason                    215 North Third St
        532                                                                                                        Shelton, WA 98584                               ‘
                                                                                                                                                                                          ‘




                                                                                                               James Edwards                                       Skookum Bay Oyster Co.
                                                                                                               413 SE Allen Rd                                     413 SE Allen Rd
        533                                           3191 1-2240090                      Mason                    Shelton,   WA 98584-8395                        Shelton,   WA 98584-8395
                     Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 25 of 40




                                                                          Exhibit E       -   Covered Tidelands

                                                                                                          James Edwards                             Skookum Bay Oyster Co.
                                                                                                          413 SE Allen Rd                           413 SE Allen Rd
                                                                                  Mason                   Shelton,   WA 98584-8395                  Shelton, WA 98584-8395
         534                                          31 91 1-22-70300
                                                                                                          James Edwards                             Skookum Bay Oyster Co.     V




                                                                                                          413 SE Allen Rd                           413 SE Allen Rd
         535                                          31 91 1-22-80020            Mason
                                                                                                      r

                                                                                                          Shelton,   WA 98584-8395                  Shelton,   WA 98584-8395
                                                                                                          James Edwards                             Skookum Bay Oyster Co.
                                                                                                          413 SE Allen Rd                           413 SE Allen Rd
         536                                          31 91 1-22-80022            Mason                   Shelton, WA 98584-8395                    Shelton,   WA 98584—8395
                                                                                                          Georgia Harvey                            Skookum Clam & Oyster Farm
                   Skookum Clam & Oyster Farm                                                             PO BOX 635                                PO    BOX 1704
         537                Dkt_   14520              31910-1 1-80910             Mason                   Mossyrock,   WA 98564-0635                Shelton,  WA 98584
                                                                                                          Georgia& James     Harvey                 Skookum Clam & Oyster Farm
                                                                                                          PO Box 635
                                                                                                                                    ‘


                                                                                                                                                    PO    Box 1704
                                                                                                                                                              WA 98584
                                                       _




         538                                          31910-1 1-70221             Mason                   Mossyrock,   WA 98564—0635                Shelton,



 '



                    Applicant for Intervention]
Parcel                     Party   Grower                      Tax Parcel #       County                               Owner of Record                               Grower
                               '


                                                                                                          Evan & Amy Adams                          Sound Fresh Clams & Oysters
                                                                                                          222 SE sells Dr                           222 SE sells Drive
                   Sound Fresh c|am5 & Oysters                                        .




         541                Dkt 14526          3191 1-1 1-00030                   Mason                   Shelton, WA 98584-7791                    Shelton,WA 98584
                                                                                                          Joe Rae                                   R—Bay Seafood
                          Stevens   & son                                                                 291   W Wivel Rd                          291   W Wivell Rd
         545                Dkt_ 1451 7               32010431.,801 30            Mason                   Shelton,   WA 98584                       Shelton,   WA 98584-8739
                                                       '


                                                                                                          JM Resources LLC      -Joel   Manke   ‘
                                                                                                                                                    Navy Yard Oyster Co.
                                                                  I
                                                                                                          80 SE Waldrip Rd                          80 SE Waldrip Rd
                                                                                  Mason                   Shelton,   WA 98584                       Shelton, WA 98584
         545
                                                  r

                                                      3201043430520
                                                                                                          JM Resources LLC      -Joel   Manke       Navy Yard Oyster Co.
                                                                                          .
                                                                                              v
                                                                                                          80 SE Waldrip Rd                          80SE Waldrip Rd
         547                                          320 1 5-21-801 20           Mason                   Shelton, WA 98584                         Shelton.WA 98584
                                                                                                          Peggy & Tedd Davis
                                                                                                          2852 E State Rt 3
                                                                                                          Shelton, WA 98584-8558        .
                                                                                                                                                    R_Bay Seafood
                                                                                                          350-452-9855                              291   w
                                                                                                                                                          Wiveu Rd
         548                                          32010-32-0001 o             Mason                   425-332-3080                              Shelton.WA 98584-8739
                                                                                                          JM Resources LLC      -Joel   Manke       Navy Yard Oyster Co.
                                                                                                          80 SE Waldrip Rd                          8O   SE   Waldrip   Rd
         549                                          32016-50-0001 3             Mason                   Shelton,   WA 98584               _
                                                                                                                                                    Shelton,   WA 98584
                                                                                                          JM Resources LLC      -Joe|   Manke       Navy Yard Oyster Co.
                                                                                                          80 SE Waldrip Rd                          80 SE Waldrip Rd
                                                                                  Mason                   Shelton.   WA 98584                       Shelton, WA 98584
         550                                          320165000014
                                                                                                          JM Resources LLC      -Joe|   Manke       Navy Yard Oyster Co.
                                                                                                  .       80 SE Waldrip Rd                          80 SE Waldrip Rd
                                                                                                          Shelton,   WA 98584                       Shelton, WA 98584
         551                                          32015500001 5               Mason
                                                                                                          JM Resources LLC -Joe| Manke              Navy Yard Oyster Co.
                                                                  .
                                                                                                          80 SE Waldrip Rd                          80   SE Waldrip Rd
         552
               >



                                                      32015-5o-ooo1 5             Mason                   Shelton,   WA 98584                       Shelton,   WA 98584
                                 Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 26 of 40




                                                                                                                        Exhibit E
                                                                                                                                       5
                                                                                                                                               Covered Tidelands

                                                                                                                                                                JM Resources LLC        -Joel   Manke   Navy Yard Oyster Co.
                     ,
                                                                                                                                                                80 SE Waldrip Rd                        80    SE   Waldrip   Rd
                 553
                             ‘




                                                                                   32016-5()-00900                                 Mason        f Shelton,                  WA 98584                    Shelton,     WA 98584
                                                                                                                                                                Patricia    James
                                                                                                             _
                                                                                                                                                                23705 SE 471st St
                 554                                                               32016-50-00012                                  Mason                        Enumclaw. WA 98022-9475
                                                                                                                                   '



                                                                                                                                                                Patricia    James
             I



                                                                                      ,
                                                                                          '




                                                                                               ’
                                                                                                                                                                23705 SE 471st St
             555                                                               32016-50-00011                                      Mason                        Enumclaw. WA 98022-9475
                                                                                                                                                                Daniel & Rhonda James
                                                                          _‘                                                                                    21253 94th Pl S          V




             556                                                               32016-50-00010                                      Mason                        Kent. WA 98031-1 904

                                                                                                                                                                David   &   Suzette   James
                                                                                                                                                                307 Leidesdorf St
             557                                                               3201 6—50—00009                                     Mason                    -
                                                                                                                                                                Folsom. CA 95630-2632
                                                                                                                                                        -

                                                                                                                                                                Shirley    Wang                         Sunrise Marine       Inc.

                                    Sunrise Marine,            lnc_                                                                                             4814 131st Ave SE                       4814 131st AVe‘SE
             566                        Dkt. 14552                             129171 30500                                       Thurston                      Bellevue. WA 98006                      Bellevue, WA 98006



                                 Applicant for Intervention]
Parcel                                   Party Grower                                         Tax          Parcel   #              County                                         Owner of Record                                     Grower
 -



                                                                                                                                                                Shirley   Wang                          Sunrise Marine Inc;
                         I


                                                                                                                                                                4814 131stAve SE                        4814 131stAve SE
                                                                                                                                                                Bellevue, WA 98006                      Bellevue, WA 98006
                                     '




             557                                                               93020500000                                        Thurston
                                   Sweetwater Shellfish                                                                                                         Nicholas & Sara Jones                   Sweetwater Shellfish Farm
                                             Farm                                                                                                               1934 Mud Bay Rd                         1934 Mud Bay Rd
             568                          Dkt. 14541                           250143004000                                       San Juan                      Lopez Island, WA 98261-8542             Lopez Island, WA 98261-8542
                                                                                                                                                                Nicholas & Sara Jones                   Sweetwater Shellfish Farm
         .                                                                                                                                                      1934 Mud Bay Rd                         1934 Mud Bay Rd
     v




             569                                                               250143010000                                       San Juan                      Lopez Island, WA 98261-8542             Lopez Island, WA 98261-8542
                                                                                                                                                                Nicholas & Sara Jones                   Sweetwater Shellﬁsh Farm
                                                                                                       .
                                                                                                                                                    .           1934 Mud Bay Rd                         1934 Mud Bay Rd
             570                                                               25014501 2000                                      San Juan                      Lopez Island, WA 98261-8542             Lopez Island, WA 98261-8542
                                     ,

                                                               p
                                                                                                                                                                Jennifer Guffanti Trust                 Taylor     Homestead Clams
                                 Taonr Homestead CIams                                                                                                          4030 SE Kamllche Polnt Rd               3931   SE Kamllche   Pt. Road

             573                          Dkt; 14530       .
                                                                               3191 1-52-00013                                     Mason                        Shelton, WA 98584                       Shelton,    WA   98584-7952
                                                       '




                                                                                                                                                                the Heathers Family Living Trust        TaylorHomestead Clams
                                                                                                                                                                4040 SE Kamilche Point Rd         -

                                                                                                                                                                                                        3931 SE Kamilche Pt. Road
             575                                                               3191 1-52-00017                                     Mason                        Shelton,    WA 98584                    Shelton,    WA   98584-7952"
                                                                                                                                                '




                                                                      I
                                                                                                                                           ,
                                                                                                                                                                Taylor United Inc                       Taylor United Inc
                                         Taylor united                         1   2217-44-80320                                   Mason                        130   SE Lynch Rd                       130   SE Lynch Rd
             575                          Dkt 14493                                                                                                             Shelton,    WA‘98584-861 5              Shelton,    WA 98584-861 5
                                                                                                                                                                Carol Taylor Family Lp                  Taylor United Inc
                 I
                                                                                                                                                                5635 Countryside Beach Dr'              130   SE Lynch Rd         ,




             577                                                               1221 7-1 2-30510                               >
                                                                                                                                   Mason                        Olympia, WA 9850243629                  Shelton,    WA 98584-8615
                                                                                                   ‘




                                                                                                                                                                Carol Taylor Family Lp                  Taylor United Inc
                                                                                                                                                                5635 Countryside Beach Dr               130   SE Lynch Rd
             573                                                               1221 7-1 1-30301                                   Mason                         Olympia, WA 98502-3629                  Shelton,    WA 98584-861 5
               Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 27 of 40




                                                                              Exhibit   E   -   Covered Tidelands

                                                                                                      Carol Taylor Family Lp     ,                        Taylor United Inc
                                                                                                      5635 Cou ntryside Beach Dr                          130   SE Lynch Rd
         579
                                                 '




                                                     12217-11-80293                     Mason         Olympia, WA 98502-3629                              Shelton,   WA 98584—8615
                                                                                                      Carol Taylor Family Lp                              Taylor United Inc
                                                                                                                                                      '




                                                                                                      5635 Cou ntryside Beach Dr                          130   SE Lynch Rd
         580                                         12220-1 1-80071                    Mason         Olympia, WA 98502-3629                              Shelton,   WA 98584-86       1   5
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd              .                    130   SE Lynch Rd
                                                     12220-1 1-80060                    Mason         Shelton,   WA 98584-861 5                           Shelton.   WA 98584-8615
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         582                                         .12220-1 4-80070                   Mason         Shelton,   WA 98584-861 5                           Shelton,   WA 98584-861 5
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd      r
                                                                                                                                                          130   SE Lynch Rd
         583                                         12331—00-82381                     Mason         Shelton,   WA 98584-861 5                           Shelton.   WA 98584—8615
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                  ,
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         584
                                             '




                                                     22020-41-80'540                    Mason         Shelton,   WA 98584-861 5                           Shelton,   WA 98584-861 5
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         585                                         22020-41 —80541                    Mason         Shelton.   WA 98584-8615                            Shelton,   WA 98584-8615

               Applicant for Intervention]
Parcel               Party Grower                              Tax Parcel #             County                      ,
                                                                                                                        Owner of Record                                              Grower
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         586                                         22020-41 -80550                    Mason         Shelton,   WA 98584-8615                            Shelton,   WA 98584-861 5
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         587                                         2220 1 42-80200                    Mason         Shelton,   WA 98584-8615                            Shelton,   WA 98584-861 5
                                                                                                                                                          Taylor United   ln‘c
                                                                                                      Taylor United Inc
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         588                                         31 909-30-70270                    Mason         Shelton,   WA 98584—8615                            Shelton,   WA 98584-861 5
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd                  .
                                                                                                                                                          130   SE Lynch Rd
         589                                         31 909-30-80790                    Mason         Shelton,   WA 98584-861 5                           Shelton,   WA 98584-861 5
                                                                                                                                                                                 '




                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         590                                         3 1 909-34-80490                   Mason         Shelton.   WA 98584-861 5                           Shelton,   WA 98584-8615
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                                                                                SE Lynch Rd
                                                                                                                                                  ‘




                                                                                                      130   SE Lynch Rd                                   130

         591                                         31 909-42-80800                    Mason         Shelton,   WA 98584-861 5                           Shelton,   WA 98584-861 5
                                                                                                      Taylor Timber Investment               Co           Taylor United   Inc.

                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         592                                         3 1'9 1 0-20700000                 Mason         Shelton,   WA 98584-8615                            Shelton.   WA 98584-8615
                                                                                                      Taylor United Inc                                   Taylor United Inc
                                                                                                      130   SE Lynch Rd                                   130   SE Lynch Rd
         593                                         31 9 1 6-22-00000                  Mason         Shelton,   WA 98584-861 5                           Shelton,   WA 98584-861 5
                   Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 28 of 40




                                                                               ‘




                                                                                   Exhibit E       -   covered Tidélands

                                                                                                             Taylor United Inc                Taylor United Inc
                                                                                                             130   SE Lynch Rd        -

                                                                                                                                              130   SE Lynch Rd
         594                                        31 921-34-30970                        Mason            Shelton,    WA 98584-861 5        Shelton,    WA 98584-861 5
                                                                  .
                                                                                                            Taylor United Inc                 T'aylor United Inc

    _
                                                                                                             130   SE Lynch Rd                130   SE Lynch Rd
         5‘95                                       31 922-14-30052                        Mason.           Shelton,    WA 98584-8615         Shelton,    WA 98584-861 5
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                             130   SE Lynch Rd                130   SE Lynch Rd         '




         596                                        31 922.42-80051                        Ma‘son           Shelton,    WA 98584-861 5        Shelton.    WA 98584-861 5
                                 ‘                                                                          Taylor United Inc                 Taylor United Inc
                                 «
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         597                                        31 923-23-30050                        Mason            Shelton,    WA 98584-861 5        Shelton,   WA 98584-861 5
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            _130   SE Lynch Rd                130   SE   Lynch Rd
         598                                        31 923-22-801 22                       Mason            Shelton,    WA 98584-861 5        Shelton,   WA  98584-861 5'
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                           -

                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         599                                        31 928-22-301 21                       Mason            Shelton,    WA 98584-861 5        Shelton,   WA 98584—861 5
                                                                                                            Carol Taylor Family Lp            Taylor United Inc
                                                                                                            5635 Countryside Beach Dr         130   SE Lynch Rd
         600                                        31928.23_8o41o                         Mason            Olympia, WA 98502-3629" Lp        Shelton,   WA 98584-8615
                                                                                                            Carol Taylor Family Lp            Taylor United Inc
                                                          .                                                 5635 Countryside Beach Dr         130   SE   Lyn‘ch   Rd
         501                                        31928-23_8041 2                       Mason             Olympia, WA 98502-3629            Shelton,   WA 98584-861 5

                  Applicant for Intervention]                                                      v




Parcel                  Party Grower                          Tax Parcel #                County                            Owner of Record                                 Grower
                                                                       ‘




                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130 SE Lynch Rd                   130   SE Lynch Rd
         502                                        320020031 150                         Mason             Shelton-WA 98584—861 5            Shelton,   WA 98584-861 5
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd            ,
                                                                                                                                              130   SE Lynch Rd              .




         503                                        32002-0()-34210                       Mason             Shelton,‘   WA 98584-861 5        SheltOn,   WA'98584-8615
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                               -




                                                                                                        .
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         604                                        32003-34_80550                        Mason             Shelton,    WA 98584-8615         Shelton,   WA 98584—8615
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         605                                    32003-44_80810                            Mason             Shelton,    WA 98584-861 5        Shelton.   WA 98584-861 5
                                                                           ’

          '



                                                                                                            Manke Timber Co,       Inc.       Manke Timber Co,          Inc.
                                                                                                            826 Fairmont Ave                  826 Fairmont Ave
         606                                    32009-41_80000                            Masoﬁ             Shelton,    WA 98584-3229         Shelton,   WA 98584-3229
                                                                                                            Taylor United   l’nc              Taylor United Inc
              V
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         607                                    3201 0-00-31030
                                                ’
                                                                                          Mason             Shelton,    WA 98584-861 5        Shelton,   WA 98584-861 5
                                                    '




                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch      R_d
         608                                    32010-21 -30070                           Mason             Shelton,    WA 98584-8615         Shelton,   WA 98584-8615
                Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 29 of 40




                                                                                        Exhibit   E     -   Covered Tidelands

                                                                                                                      Taylor United Inc                          Taylor United Inc
                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         509
                                              I




                                                      3201 0.21-80140                                 Mason           Shelton,    WA 98584-8615                  Shelton,   WA 98584-861 5
                                                                                                                      Taylor United Inc                      4
                                                                                                                                                                 Taylor United Inc
                                                           .                                                          130    SE Lynch Rd                         130    SE Lynch Rd
         51 Q                                         3201 0-22-00020                                 Mason           Shelton,    WA 98584-8615                  Shelton.   WA 98584-861 5
                                                                        ‘




                                                                                                                      Taylor United Inc                          Taylor United Inc
                                                                                                                      I130   SE Lynch'Rd                         130    SE Lynch Rd
         511                                          32010-22_00030
                                                                                    ‘




                                                                                                      Mason           Shelton,    WA 98584—8615          u
                                                                                                                                                                 Shelton.   WA 98584-8615
                                                                                                                      Manke Timber Co,        Inc.               Manke Timber Co,     Inc.

                                                                                                                      826 Fairmont Ave                           826 Fairmont Ave
         61 2                                         3201 0.23-30120                                 Mason           Shelton,    WA 98584—3229"                 Shelton.   WA 98584-3229
                                                                            '




                                                                                                                      Taylor United Inc                          Taylor United Inc
                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         51 3                                         3201 5.1 0-80 1 60                              Mason           Shelton,    WA 98584-8615                  Shelton,   WA 98584-861 5
                                                                                                                      Taylor United Inc                          Taylor United Inc
                                                  *


                                                                                                                      130 SE. Lynch Rd                           130    SE Lynch Rd
         514                                          3201 5-50-00031                                 Mason           Shelton,    WA
                                                                                                                                  98584-8615                     Shelton.   WA 98584-861 5
                                                                                                                      Taylor United lnc                          Taylor United Inc
                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         61 5                                         3201 6-41-70000                                 Mason           Shelton,    WA 98584-8615                  Shelton,   WA 98584—861 5
                                                                                                                      Taylor United    llnc                      Taylor United Inc
                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         61 6                                         32022-31_70380                                  Mason           Shelton,    WA 98584-8615                  Shelton,   WA 98584—8615
                                                                                                                      Taylor United Inc                          Taylor United Inc
                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         51 7                                         32022-41.7o400                                  Mason           Shelton,    WA 98584-861 5                 Shelton,   WA 98584—8615

                                                                                                                                                     '




                Applicant for Intervention]
Parcel                Party Grower                                 Tax Parcel #                       County                           Owner of Record                                    Grower
                                                                                                                      Taylor United Inc                          Taylo‘r United Inc
                                                                                ‘

                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         518                                          321 06.1 2-70030                                Mason           Shelton,    WA 98584-8615                  Shelton,   WA 98584—861 5
                                                       '




                                                                                                                      Taylor United Inc                          Taylor United Inc
                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         51 9                                         321 05.1 2-70033                                Mason
                                                                                                              ‘




                                                                                                                      Shelton,    WA 98584-8615                  Shelton,   WA 98584-8615
                                                                                                                      Taylor United Inc                          Taylor United Inc
                                                                                                                      130    SE   Lynch Rd                       130    SE Lynch Rd
         6‘20                                         321 06-24-70030                                 Mason           Shelton,    WA  98584—8615                 Shelton,   WA 98584-861 5
                                                                                                  '




                                                                                                                      8H2 LLC
                                                               A
                                                                                                                      2200    W Skokomish Valley Rd
         621                                          32231—14-001 1o                                 Mason           Shelton,    WA 98584-8615
                                                                                                                                                                 Taylor United Inc
                                                                    '




                                                                                                                      Taylor Uhited Inc
                                                                                                              ,       130    SE Lynch Rd                         '130   SE Lynch Rd   »




         522                                          32231-42_80961                                  Mason           Shelton,    WA   98584-8615                Shelton,   WA 98584-861 5
                                                                                                                      Taylor United Inc                          Taylor'United Inc
                                                                                                                      130    SE Lynch Rd                         130    SE Lynch Rd
         623                                          32231.43_70810                                  Mason       A
                                                                                                                      Shelton, WA 98584-8615                     Shelton.   WA 98584-8615      .
                        Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 30 of 40




                                                                                             Exhibit E        -   Covered Tidelands

                                                                                                                                 Taylor United lnc                Taylor United Inc
                                                                                                                                 130   SE Lynch Rd                 130   SE Lynch Rd   ‘




                 524                                             32231-43-30810                            Mason                 Shelton,   WA 98584—861 5        Shelton,   WA 98584-861 5
                                                                                                                                 Taylor United Inc                Taylor United Inc
                                                                               .                                                 130   SE Lynch Rd                 130   SE Lynch Rd
                 625                                             602353036                             Jefferson                Shelton,    WA 98584-8615         Shelton,   WA 98584-8615
                                                                      '




                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                  _
                                                                                                                                 130   SE Lynch Rd                _130   SE Lynch Rd
                 525                                             602353037                             Jefferson                Shelton.    WA 98584—861 5        Shelton,   WA 98584-861 5
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                                                                                 130   SE Lynch Rd                130    SE Lynch Rd
                 627                                             701 163004                            Jefferson                Shelton,    WA 98584—861 5        Shelton,   WA 98584—861 5
                                                                                                       -


                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                                                                                130    SE Lynch Rd                130 SE Lynch Rd
                 628                                             701 174003                            Jefferson                Shelton,    WA 98584-861 5        Shelton.WA 98584-861 5
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                                                                                130    SE Lynch Rd                130 SE Lynch Rd
                 531                                             701 201 004                           Jefferson                Shelton,    WA 98584-861 5        Shelton,WA 98584-861 5
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                                                                                130    SE Lynch Rd                130    SE Lynch Rd
             532                                             3852-200_oo1-o107                             Skagit       ,       Shelton,    WA 98584-8615         Shelton,   WA 98584-8615
                                                                                                                            ‘
                                                                                                                                Taylor United Inc                 Taylor United lnc
                                                                                                                                130    SE Lynch Rd                130    SE Lynch Rd
             533                                             3851-300-001 .4405                            Skagit               Shelton,    WA 98584-861 5        Shelton,   WA 98584-861 5
                                                                                                                            '




                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                                                                                130    SE Lynch Rd                130    SE Lynch Rd
             634                                             3851-300_oo1_4305                             Skagit               Shelton,    WA 98584-861 5        Shelton,   WA 98584-861 5
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                         -


                                                                                                                                130    SE Lynch Rd                130    SE Lynch Rd
             635                                             3351-3oo_oo1.3407                             Skagjt               Shelton,    WA 98584-861 5        Shelton,   WA 98584-861 5

         .
                       Applicant for Intervention]
Parcel                       Party Grower                                     Tax Parcel #             County                                   Owner of Record     .
                                                                                                                                                                                       Grower
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                                                                                130    SE Lynch Rd                130    SE Lynch Rd
             636                                             3851-300-001_2102                             Skagit               SheltOn,    WA 98584-8615         Shelton,   WA 98584-8615
                                                                                                                                Taylor United Inc                 Taylbr United Inc
                                                                          -


                                                                                                                                130    SE Lynch Rd                130    SE Lynch Rd
     '
             637
             '
                                                             3851-3oo-oo1..2003                    ‘
                                                                                                           Skagit               Shelton,    WA 98584-861 5        Shelton,   WA 98584-861 5
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                             -

                                                                                                                                130    SE Lynch Rd                130 SE Lynch Rd
             638                                             3351-300_001_1 307                        Skagit                   Shelton,    WA 98584-861 5        Shelton,WA 98584-8615
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                     A
                                                                                                                                130    SE Lynch Rd                130 SE Lyn'ch Rd
             639                                             3351-300-001-1 302                        Skagit                   Shelton,   WA 98584-861 5         Shelton,   WA
                                                                                                                                                                              98584-861 5
                                                                                                                                Taylor United Inc                 Taylor United Inc
                                                                                                                    x
                                                                                                                                130   SE Lynch Rd                 130 SE Lynch Rd
         54o                                                 33513000013000                            Skagit                   Shelton,   WA 98584—861 5         Shelton,WA 98584-8615
                   Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 31 of 40




                                                                                   Exhibit E    -   Covered Tidelands

                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         641                                         3851-3oo_001 -2503                       Skagit        Shelton.   WA 98584-861 5         Shelton,   WA 98584-8615
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            1'30   SE Lynch Rd                130   SE Lynch Rd
         543                                         35031 7-0-003_0003                       Skagit        Shelton.   WA 98584-861 5         Shelton,   WA 98584-8615
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         544                                         360321 _o_028_0008                       Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584-8615
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130 SE’Lynch Rd                   130   SE Lynch Rd
         645                                         360225-04 07-0009                        Skagit        Shelton,   WA
                                                                                                                       98584-861 5            Shelton,   WA 98584—861 5
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         646                                         360225-04 03-0003                        Skagit        Shelton,   WA 98584-861 5         Sheiton,   WA 98584—8615
                                                              ‘




                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         647                                         360225-04 09-0007                        Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584-861 5
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd          _
                                                                                                                                              130   SE Lynch Rd
         643
                                                                  _




                                                     360225-04 14-0000                        Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584-8615
                                                                               ~
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
                                                     3850-1 00-001-0408                       Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584-8615
         64g
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                    -

                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         65o                                         3351-3oo_oo1_o3o4                        Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584—861 5
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         651                                         3351-3oo_001_04o3                        Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584—8615
                            (


                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         552
                                                          >




                                                     3851-3oo-oo1_0809                        Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584-8615

                   Applicant for Intervention]
                         Party   Grower                               Tax Parcel #            County                        Owner of Record                          Grower
Parcel
                                                                                                            Taylor United Inc                 Taylor United   |nc_

                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         653
                                                 I




                                                     3851-300_001_1 203                       Skagit        Shelton,   WA 98584-8615          Shelton,   WA 98584—8615
                                                                                                            .Taylor United Inc                Taylor United InC'
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         655                                         3851-300_001 -2201                       Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584-8615
                                                                                          -

                                                                                                            Taylor United Inc                 Taylor'United Inc
                                                                                                        _




               -
                                                      v
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         656                                         3851-300_001 -2409                       Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584-861 5
                                                                                                            Taylor United Inc                 Taylor United Inc
                                                                                                            130    SE Lynch Rd                130   SE Lynch Rd
         657
                                                                      ,




                                                     3851-300_oo1_51 o5                       Skagit        Shelton,   WA 98584-861 5         Shelton,   WA 98584—861 5
                    Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 32 of 40




                                                                               Exhibit E          -   Covered Tidelands

                                                                                                                                                                                      ‘


                                                                                                                    Taylor United Inc                          Taylor United Inc
                                                                       ,
                                                                                                                    130   SE Lynch Rd                          130   SE Lynch Rd
         65g                                     3351-300_oo1 -5402                          skagit                 Shelton.    WA 98584~861 5                 Shelton,   WA 98584-861 5
                                                                                                               ‘
                                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                         _
                                                                                                                    130   SE Lynch Rd                          130   SE Lynch Rd
         659                                     3852-200_001_0206                           Skagit                Shelton,     W'A 98584-8615                 Shelton,   WA 98584—8615
                                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                                    130   SE Lynch Rd                          130   SE Lynch Rd
         550                                     3352-200_001-0404
                                                                           ‘




                                                                                             Skagit
                                                                                                           x



                                                                                                                   Shelton,     WA 98584-8615                  Shelton.   WA 98584-8615
                                                                                                                   Taylor United Inc                           Taylor United   Ilnc
                                                                                                                   130    SE Lynch Rd         ,
                                                                                                                                                               130   SE Lynch Rd
         661                                     360308_0_01 1-0004                          Skagjt                Shelton,     WA 98584—861 5                 Shelton,   WA 98584-8615
                                                                                                                   Taylor United Inc                           Taylor' United Inc
                                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         562                                     92070900000                            Thurston                   Shelton,     WA 98584-8615                  Shelton,   WA 98584-861 5
           ‘




                                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         663                                     92071000000                            Thurston                   Shelton,     WA 98584-8615                  Shelton,   WA 98584-8615
                                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         664                                     92071 1 ooooo                          Thurston                   Shelton,     WA 98584-8615                  Shelton,   WA 98584-861 5
                                                                                                                   Taylor United Inc                           Taylor United lnc
                                                                                                                   130    SE Lynch Rd             -

                                                                                                                                                               130   SE Lynch Rd
         565                                     92077300000                            Thurston                   Shelton,     WA 98584-8615                  Shelton,   WA 98584-8615
                                                                                                       '
     ’                                                                                                                                    '




                                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         656                                     92077700000                            Thurston                   Shelton,     WA 98584-8615                  Shelton,   WA 98584-861 5
                                                                                                                   Taylor United Inc                           Taylor United Inc
                                                   '


                                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         657                                     92073000000                            Thurston                   Shelton,     WA 98584-8615                  Shelton,   WA 98584-8615
                                                                                                                   Justin   &   Carol Taylor Family Ltd Ptnr   Taylor United Inc
                                                                                                                   5635 Countryside Beach Dr          NW       130   SE Lynch Rd
         668                                     92078400000                            Thurston                   Olympia, WA 98502                           Shelton,   WA 98584-8615
                                                                                                                   Taylor United Inc                           Taylo‘r United Inc
                                                         .                                                         130    SE Lynch Rd                          130   SE Lynch Rd
         669   »



                                                 92073401 000'                          Thurston                   Shelton,     WA 98584-861 5                 Shelton,   WA 98584-8615

                   Applicant for Intervention]                                                _




ParCel                   Party Grower    ,                   Tax Paréel #               County                                       Owner of Record                                      Grower
                                                                                                                   Justin   &   Carol Taylor Family Ltd Ptnr   Taylor United Inc
                                                                                                                   5635 Countryside Beach Dr          NW       130   SE Lynch Rd
         570                                     92079300000                            Thurston                   Olympia, WA 98502                           Shelton,   WA 98584-8615
                                                                                                                   Justin   &   Carol Taylor Family Ltd Ptnr   Taylor United Inc
                                                                                                                   5635 Countryside Beach Dr          NW       130 SE: Lynch Rd
         671                                     930331 00000                           Thurston                   Olympia, WA 98502                           Shelton,   WA 98584-861 5
                                                                                    >



                                                                                                                   Justin   &   Carol Taylor Family Ltd Ptnr   Taylor United Inc
                                                                                                                   5635 Countryside Beach Dr          NW       130   SE Lynch Rd
         573                                     930391 00000                           Thurston                   Olympia, WA 98502                           Shelton,   WA 98584-8615
                Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 33 of 40




                                                                         Exhibit E     -   Covered Tidelands

                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130 SE Lynch Rd
         674                                  93010401 ooo                          Thurston       Shelton.     WA 98584-8615                          WA 98584-8615
                                                                                                                                               (Shelton,

                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130 SE Lynch Rd

         675                                  9301 1 200000                         Thurston       Shelton,     WA 98584-861 5                 Shelton,WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         676                                  9301 1300000                          Thurston       Shelton,     WA 98584-8615                  Shelton,    WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor Un‘ited Inc
                                                          .
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         577                                  9301 1401 000                         Thurston       Shelton,     WA 98584-8615                  Shelton,    WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         679                                  93039200000                           Thurston       Shelton,     WA 98584-8615.                 Shelton.    WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                .
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         530                                  93039300000                           Thurston       Shelton,     WA 98584-8615                  Shelton,    WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         581‘                                 93039400000                           Thurston       Shelton,     WA 98584-8615                  Shelton,    WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd      .




         582                                  93039300000                           Thurston       Shelton,     WA 98584-8615                  Shelton,    WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130 SE Lynch Rd

         683
                                              I




                                              93041 900000                          Thurston       Shelton,     WA 98584-8615                  Shelton,WA 98584-861 5
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130_SE Lynch Rd
         634                                  93042400000                           Thurston       Shelton,     WA 98584-8615                  Shelton,WA 98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                  ,
                                                      '


                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         635                                  93044300000                           Thurston       Shelton.     WA 98584-8615                  Shelton,    WA 98584-8615
                                                                                                   Taylor United     Inc;                      Taylor United Inc
                                                                                                   1'30   SE Lynch Rd                          130   SE Lynch Rd
         686                                  93046400000                           Thurston       Shelton,     WA 98584-8615    ‘
                                                                                                                                               Shelton,    WA‘98584-8615
                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                           -
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         537                                  93038700000                           Thurston       Shelton,     WA 98584-8615                  Shelton,    WA 98584—8615

                Applicant for Intervention]
Parcel                Party Grower                            Tax Parcel #          County                           Owner of Record'                               Grower
                                                                                                   Justin   &   Carol Taylor Family Ltd Ptnr   Taylor United Inc
                                                                                                   5635 Countryside Beach Dr         NW        130   SE Lynch Rd
         683                                  93037500000                           Thurston       Olympia. WA 98502                           Shelton,    WA 98584-8615
                                                                                               ‘




                                                                                                   Taylor United Inc                           Taylor United Inc
                                                                                                   130    SE Lynch Rd                          130   SE Lynch Rd
         690                                  3602001 5000                          Thurston       Shelton,     WA 98584—8615                  Shelton,    WA 98584-861 5
                            Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 34 of 40




                                                                                         Exhibit} E‘          -   Coyered Tidelands

                                                                                                                                    Janet Pearson, Paul & Bill Taylor                 Taylor United Inc
                                                                                                                                    5635 Countryside Beach Dr            NW           130   SE Lynch Rd
         691                                                 13913420000                                Thurston                    Olympia,        WA
                                                                                                                                                 98502                                Shelton,   WA 98584-861 5
                                                                      ‘



                                                                                                                                   Janet Pearson, Paul & Bill Taylor                  Taylor United Inc
                   ~

                                                                                                                                   5635 Countryside Beach Dr             NW           130   SE Lynch Rd
         692                                                 1391341 0000                               Thurston                   Olympia,         WA
                                                                                                                                                98502"           ,                    Shelton,   WA 98584-861 5
                                                                                                    -


                                                                                                                                   Taylor United Inc                                  Taylor United Inc
                                                         '




                                                                                                                                    130   SE Lynch Rd                                 130   SE Lynch Rd
         697                                                 1381 2240400                               Thurston                   Shelton,        WA 98584-8615                      Shelton,   WA 98584-861 5
                                                                                                                                               &
               '

                                                                              v

                                                                                                                                   Justin          Carol Taylor Family Ltd    Ptrir   Taylor United Inc
                                                                                                                                   5635 Countryside Beach Dr             NW           130   SE Lynch Rd
         698                                             93037600000                                    Thurston‘                  Olympia, WA 98502                                  Shelton,   WA 98584-8615
         '


                                                                                                                                   Justin      &   Carol Taylor Family Ltd Ptnr       Taylor United Inc
                                                                                                                                   5635 Countryside Beach Dr             NW           130   SE Lynch Rd
                                                                                                                                   Olympia, WA 98502                                             WA 98584-8615
                                                                                                ’




         599                                             93039900000                                    Thurston                                                                      Shelton,
                                                                                                                   ‘



                                                                                                                                   Justin   &      Carol Taylor Family Ltd Ptnr       Taylor United Inc
                                                                                                                               .
                                                                                                                                   5635 Countryside Beach Dr             NW   '




                                                                                                                                                                                      130   SE Lynch Rd
         700                                             93038000000                                    Thurston                   Olympia, WA 98502                                  Shelton,   WA 98584-861 5
                                                                                                                                   Justin   &      Carol Taylor Family Ltd Ptnr       Taylor United Inc
                                                                                                                                   5635 Countryside Beach Dr             NW           130   SE Lynch Rd           v




         701                                             93037900000                                    Thurston                   Olympia, WA 98502                                  Shelton,   WA 98584-861 5
                                                              '




                                                                                                                                   Taylor United Inc                                  Taylor United Inc
                                                                                                                           -



                                                                                                                                   130    SE Lynch Rd                                 130   SE Lynch Rd
     '




         702                                             93040000000                                    Thurston                   Shelton,        WA 98584-8615                      Shelton,   WA 98584-8615
                                                                                                                                   Taylor United lnc                                  Taylor United Inc
                                                                                                                                   130    SE Lynch Rd                                 130   SE Lynch Rd    I




         703                                             930401 00000                                   Thurston
                                                                                                          V
                                                                                                                                   Shelton.        WA 98584-861 5                     Shelton.   WA 98584-861 5
                                                                                                                                   Taylor United Inc                                  Taylor United Inc
                                                                                                                                   130    SE Lynch Rd                                 130   SE Lynch Rd
         704                                             93040200000                                Thurston                       Shelton,        WA 98584-8615                      Shelton,   WA 98584-8615
                                                                                                                                   Taylor United Inc                                  Taylor United Inc
                                                                                                                                   130    SE Lynch Rd                                 130   SE Lynch Rd
         705                                             93040300000                                Thurston                       Shelton,        WA'98584-861 5                     Shelton,   WA 98584-8615
                                                                                                                                   Taylor United Inc                                  Taylor United Inc
                                                                                                                                   130    SE Lynch Rd                                 130   SE Lynch Rd
         705                                             93040400000                                Thurston                       Shelton,        WA 98584-861 5                     Shelton.   WA 98584—8615
                                                                                                                       '




                                                                                                                                   Taylor United Inc                                  Taylor United Inc
                                                                      ,
                                                                                                                                   130    SE Lynch Rd                                 130   SE Lynch Rd
         707                                             93040500000                                Thurston                       Shelton,        WA 98584-861 5                     Shelton,   WA 98584-861 5
                                                                                                                                   Taylor United Inc                                  Taylor United lnc
                                                                  V
                                                                                                                                   130    SE   L‘ynch    Rd          '
                                                                                                                                                                                      130   SE Lynch Rd
         703                                             93040600000                                Thurston                       Shelton,        WA 98584-8615                      Shelton,   WA 98584-8615
                       I




                           Applicant for Intervention]
Parcel                           Party Grower                             Tax Parcel #                  County                                           Owner of Record.                                 Grower
                                                                                                                                   Taylor United Inc                                  Taylor United Inc
                                                                                                                                   130   SE Lynch Rd                                  130   SE Lynch Rd
         709       ‘
                                                         93040700000                                Thurston                       Shelton,        WA 98584-8615                      Shelton,   WA 98584-8615
                          Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 35 of 40




                                                                                         .
                                                                                             Exhibit E       -       Covered Tidelands'

                                                                                                                                 Taylor United Inc                           Taylor United Inc
                                                                                                                                 130   SE Lynch Rd                           v1   30 SE Lynch Rd
         710                                                   93040800000                            Thurston                   Shelton,   WA 98584-861 5                   Shelton,    WA 98584-8615
                                                                                                             ‘



                                                                                                                                 Taylor United Inc   ‘
                                                                                                                                                                             Taylor United Inc
                                                                                                                                 130   SE Lynch Rd                           130    SE   Lynch Rd
         71      1                                             93040900000                            Thurston                   Shelton,   WA 98584-861 5                   Shelton,    WA 98584-8615
                                                                                                                                 Taylor United Inc                           Taylor United Inc
         .
                                                                                                                                 130   SE Lynch Rd                           130    SE   Lynch Rd
         71 2                                                  93041 000000                           Thurston                   Shelton,   WA 98584-861 5                   Shelton,    WA  98584-8615
                                                                                                                                                             ‘




             -
                                                                                                                                 Taylor United Inc                           Taylor United Inc
                                                                                                                                 130   SE Lynch Rd           .
                                                                                                                                                                             130    SE Lynch Rd
         71 3                                                  93041 100000                           Thurston                   Shelton,   WA 98584-861 5                   Shelton,    WA 98584-8615
                                                                                                                                 Taylor United Inc                           Taylor United Inc        .




                                                                                                                     .
                                                                                                                                 130   SE Lynch Rd                           130    SE Lynch Rd
         71 4                                                  93041300000                            Thurston                   Shelton,   WA 98584-8615                    Shelton,    WA 98584-861 5
                                                                                                                                                                             Taylor United Inc
                 '




                                                                                                                                 Taylor United Inc
                                                                                                                                 130   SE Lynch Rd                           130    SE Lynch Rd
         715                                                   93041400000                            Thurston                   Shelton,   WA 98584-8615                    Shelton,    WA 98584-861 5
                                                                                                                                 Taylor United Inc                           Taylor United Inc
                                                                                                                                 130   SE Lynch Rd                           1'30   SE Lynch Rd
         716                                                   93041 500000                           Thurston                   Shelton.   WA 98584-861 5                   Shelton,    WA 98584-8615
                                                                                                                                 Taylor United Inc                           Taylor United Inc
                                                                                                                                 130   SE Lynch Rd       -
                                                                                                                                                                             130    SE Lynch Rd
         71 7
                                                                   _




                                                               93041 700000                           Thurston                   Shelton,   WA 98584-861 5            -

                                                                                                                                                                             Shelton,    WA 98584-861 5
                                                                                                                                 Taylor United Inc                           Taylor United Inc
                                                               r
                                                                       ‘

                                                                                                                         -
                                                                                                                                 130   SE Lynch Rd                           130    SE Lynch Rd
         713                                                   93041 300000                           Thurston                   Shelton,   WA 98584-861 5                   Shelton,    WA 98584-861 5
                                                                                                                                 Taylor United Inc                           Taylor United Inc
                                                       ,
                                                                                                                                 130   SE Lynch Rd                           130 SE Lynch Rd
         71 9                                                  93041900000                            Thurston                   Shelton,   WA 98584-861 5                   Shelton,WA 98584-8615
                                                                                                                                 Holway Family LLC                           Taylor United Inc
                                                                                                                                                                                    SE Lynch Rd
                                                                                                                                                                  ‘




                                                                                                      Jefferson                  PO Box 1'87                                 130

         721                                                   60235201 9
                                                                                                         '




                                                                                                                                 Ocean Park, WA 98640-01 87                  Shelton,    WA 98584-86        1   5
                                                                               ‘



                                                                                                                                 Holway Family LLC                           Taylor United     Incl
                                                           '


                                                                                                      Jefferson                  PO Box 187                                  130    SE Lynch Rd
         722                                                   502353033                                                         Ocean Park, WA 98640-01 87                  Shelton,    WA 98584-8615
                                                                                                                 r
                                                                                                                                 Holway Family LLC                           Taylor United Inc
                                                                                                      Jefferson                  PO Box 187                                  130    SE Lynch Rd
         723                                                   502021002                                                         Ocean Park, WA 98640-0187                   Shelton,    WA 98584-8615
                                                                                                                                 MichaelHuson                                D.D. DeNotta      LLC
                                                                                                                                 PO Box 34                                   17321 Highway 106 E

         724                                                   32227-32_80790                          Mason                     Tahuya,    WA 98588-0034                    Belfair,    WA   98528
                                                                                   '
                                                                                                                                 Morrow Family Oyster Land LLC               Taylor United Inc
                                                                           .                                                     10201   NE   155th PI                       130 SE Lynch Rd                        I




         725                                                   93039600000                            Thurston                   Bothell, WA 98011                           Shelton,WA 98584—8615                      >




                         Applicant for Intervention]
Parcel                         Party Grower                                    Tax Parcel #       I
                                                                                                      County                 l
                                                                                                                                                 Owner           of Record                                Grower
                     l
              Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 36 of 40




                                                        Exhibit   E          -   Covered Tidelands                                              .




                                                                                                      Morrow Family Oyster Land LLC                              Taylor United Inc
                                                                                                       10201   NE    155th Pl                                    130   SE Lynch Rd    '




725                        93039700000                            Thurston                            Bothell,     WA 98011                                      Shelton,   WA 98584-861 5
                                                                                                                                                                                              '




                                                                                                      Justin   &   Carol Taylor Family Ltd Ptnr'                 Taylor United Inc
                                                                                                      5635 Countryside Beach Dr                     NW           130   SE Lynch Rd
727                        93045300000                            Thurston                            Olympia, WA 98502                                          Shelton,   WA 98584—8615
                                                                                                      Justin   &   Carol Taylor Family Ltd Ptnr                  Taylor United Inc
                                                                  Thurston
                                                                                                  ~


                                                                                                      5635 Countryside Beach Dr                     NW           130   SE Lynch Rd
728                        93043700000              .                                                 Olympia, WA 98502                                          Shelton,   -WA 98584-8615
                                                                                                      Justin   &   Carol Taylor Family Ltd Ptnr                  Taylor United Inc
                                            '



                                                                  Thurston                            5635 Countryside Beach Dr                     NW           130   SE Lynch Rd
729                        93043600000                                                                Olympia, WA 98502                                          Shelton,   WA 98584—861 5
                                                                   ‘
                                                                                                      Justin   &   Carol Taylor Family Ltd Ptnr                  Taylor United Inc
                                                                  Thurston                            5635 Countryside’Beach Dr 'NW                              130   SE Lynch Rd
73o
          '
                           93043800000                                                                Olympia, WA 98502                                          Shelton,   WA 98584-8615
                                                                                                      Constan Joe Ronne                     .
                                                                                                                                                                 Taylor United Inc
                                                                  Thurston                            2103 Harrison Ave NW #2212                                 130   SE Lynch Rd
731                        93043400000                                                                Olympia, WA 98502                                          Shelton,   WA 98584-8615
                                                                                                      Jack & Annette Ayerst                                      Taylor United Inc
                                                I
                                                                                                      6513 27th Ln SE                                            130   SE Lynch Rd
736                        3201 5-1 2-70000                            Mason                          Lacey.   WA98503-3969                                      Shelton,   WA 98584-861 5
                                                                                                      Jack & Annette Ayerst                                      Taylor United Inc
                                                                                                      651 3 27th Ln SE                                           130   SE Lynch Rd
737                        32009-43_8oooo                              Mason      ‘                   Lacey,   WA 98503-3969                                     Shelton,   WA 98584—861 5
                                                                                                      ChristiniaAndersen                                         Taylor United Inc
                                        -


                                                                                                      281 SE Arcadia Shores Rd                                   130   SE Lynch Rd
747                        22029-50_00024                              Mason                          Shelton, WA 98584                                          Shelton,   WA 98584-861 5
      ‘


                                                                                                      Allan Kimbel                                               Taylor United Inc
                                                                                                      276 SE Driftwood Lane                                      130   SE Lynch Rd
749                        31901-1 3-30722                             Mason                          Shelton, WA 98584                                          Shelton,   WA 98584-8615
                                                                                                                                                             '




                                                                                                      Brian Lev et    al        .                                Taylor United Inc
                                                                                                      5790 SE Lynch Rd                                           130   SE Lynch Rd
753                        '31go1_5o_oooo7                         Mason                                     WA 98584-7760
                                                                                                      Shelton,                                                   Shelton,   WA 98584-861 5
                                                                                                      Lee Woods Pults Shellﬁsh LLC                               Taylor United Inc
                                                                                                      7838 131st Ave NE             _
                                                                                                                                                                 130   SE Lynch Rd        I




787                        93021 1 00000                          Thurston                            Kirkland, WA 98033                                         Shelton,   WA 98584-8615
                                                                                                      Doug & Kelly Hopley                                        Taylor United Inc
                                                                                                      9461 Samish Island Rd             ,                        130   SE Lynch Rd
801                        51639                                       Skagit         _
                                                                                                      Bow, WA 98232                                              Shelton,   WA 98584-8615
                                                                                                      Morgan     Living Trust                                    Taylor United Inc‘
                                                                                                      1801 Wells Rd                                              130   SE Lynch Rd
302                        61572                                   Skagit                             Rosalia,     WA 99170         '




                                                                                                                                                                 Shelton,   WA 98584-8615
                                                                                                      Morgan     Living Trust                                    Taylor United Inc
                                                                         .
                                                                                                      1801 Wells Rd-                                             130   SE Lynch Rd
303                        61 571                                  Skagit
                                                                                              '




                                                                                                      Rosalia,     WA 99170                                      Shelton,   WA 98584-8615
                                                                                                      Morgan
                                    '



                                                                                                                 Living Trust                                    Taylor United Inc
                                                                                                      1801 Wells Rd                                      ,
                                                                                                                                                                 130   SE Lynch Rd
304                        61593                                   Skagit
                                                                                          -


                                                                                                      Rosalia,     WA 99170                                      Shelton,   WA 98584-8615
                   Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 37 of 40




                                                                                              Exhibit E     -   Covered Tidélands


                  Applicant for Intervention]                                                                                                                                                   ‘




Parcel                  Party Grower                                           Tax Parcel #              County                                     Owner of‘Record                                     Grower
                                                                                                                                                                      MBR Geoduck LLC
                                                                                                                                                                      13544     NE    Betts Rd.
                                                                                                                                                                      Vancouver,       WA 98686
                                                                                                                                                                      & Go     dro Shellfish
                                                                                                                                 Glen Rau Revocable Trust             PO Bax     12551
                                                                                                                                 P0 BOX 1°11                          0| y   m p''a WA 98508
                                                                                                                                                                                 '




         824 duplicate of Parcel 119                     22032-50—00025                                   Mason                  Shelton,   WA
                                                                                                                                             98584-1011
                                                                                                                                 Pope Resources                       Baywater Inc.
                                                                                                                                 19950 7th Ave NE #200                10610 NE Manitou Park Blvd.
             Thorndyke Bay Clam & Oyster
                      Dkt 14555          701 244001                                                      Jefferson               POUISbO, WA 98370                    Bainbl'idge Island,           WA 981 10
         853
                              '
                                             '
                                                                '




                                                                                                                                 Pope Resources                       Baywater Inc.                       .




                                                                                                                                 19950 7th Ave NE #200                10610 NE Manitou Park Blvd.
         854                                             701 251006                                      Jefferson               Poulsbo, WA 98370                    Bainbridge Island,            WA 981 10
                                                                                                                                 Theresa Zorad                        Topeeksin Shellfish
                                                                                                                             -


                                                                                                                                 PO Box     121 19                    40 SE Court Road
                      Topeeksin Shenﬁsh
         856              Dkt. 14559                     3‘1   912-22-80001                               Mason                  Olympia.    WA 98508                 Shelton. WA. 98584-9348

                                                     .
                                                                                                                                 Mark Ziegler                         Mt.    View Shellfish
                                                                                                                                 PO Box 1232                          PO Box     1232
         859                                             319124200010                                     Mason      -

                                                                                                                                 Shelton,WA 98584                     Shelton,   WA 98584
                                                                                                                         ‘




                                                                                                                                 Bay   East, Inc.                     Topeeksin Shellfish
                                                                                                                                 51   SE High Rd                      40 SE Court Road
                                                                                                          Mason                  Shelton,   WA 98584-9304             Shelton, WA 98584-9348
         860                                             31 901-51 -00039
                                                                                                                                 David Vimont                         Totkum Shellﬁsh Co.
                                                                                                                                 320 SE Sells Dr                      320 SE Sells Dr
                     Totkum       Shellfish co_
                        '




                                                                              1-30720                     Mason                  Shelton, WA 98584-7790               Shelton, WA 98584-7790
         361                  Dkt‘ 14490                 3191       1-1
                                                                                                                                 Douglas Herzog                       TOtten    Rock Shellﬁsh LLC
                  Totten Rock Shellfish LLC
                                                                                                                                 40 SE Beach Loop Rd                  PO Box 2329
         862                  Dkt_ 14512                 31901-34_00000                              .

                                                                                                          Mason                  Shelton,   WA
                                                                                                                                             98584-9346               Shelton,       WA 98584-5058
                                                                                                                                 PatrickCohn                          TottenRock Shellfish LLC
                                                                                                                                 2929 1st Ave Apt 606                 PO Box 2329
                                                         31 901-3 1 -00200                                Mason                  Seattle,   WA 981 21 -3025           Shethn, WA 98584—5058
         863
                                                                                                                                 Gordon Martinen & Mary Bennett       Totten    Rock    Shellfish        LLC
                                                                          '




                                                                                 .                                               PO Box 2329                          PO Box 2329
         364                                             31 91 2-22-8001 o                                Mason                  Shelton, .WA 98584-5058              Shelton,       WA 98584-5058
               Includes     merged tidelands                                                                                     Gordon Martinen & Mary Bennett       Totten   Rock Shellﬁsh LLC
               originally   submitted for Parcels                                                                                PO Box 2329                          PO     Box 2329
         365 866-868                                     31901-34_70942                                   Mason
                                                                                                                  '


                                                                                                                                 Shelton, WA 98584-5058               Shelton,       WA 98584-5058
                                                                                     '

                                                                                                                                 Gordon Martinen & Mary Bennett       Totten Rock'Shellfish              LLC
                                                                                                                                 PO Box 2329                          PO Box 2329
         869                                             31 9 1 2-22-30000                                Mason                  Shelton, WA 98584-5058               Shelton,       WA 98584-5058
                                                 _
                                                                                                                                 Donald Links                         Wallin's Oysters      & Clams
               Wallin's Oysters        & Clams LLC                                                                               PO BOX 137                           PO BOX 2329           ‘
                                                                                                                                                                                                    ~




         870                  Dkt_   14512               31 902-43-80282                                  Mason                  Shelton,   WA 98584-0187             Shelton,       WA 98584-5058
               Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 38 of 40




                                                                                Exhibit E   -   cb'vered Tidelands


                                                                                                         Donald Links                                                 Wallin's Oysters    & Clams
                                              ‘
                                                                                                         PO Box 187                                                   PO Box 2329
         871                                 31 901-1 3-00050                           Mason            Shelton,    WA 98584-01 87                                   Shelton,   WA 98584-5058

               Applicant for Intervention]
Parcel               Party     Grower                            Tax Parcel #          County                            Owner of Record                                                    Grower
                                                                                                 '


                                                                                                         Myrna Benn'ett, et al                                        Wallin‘s Oysters    & Clams
                                                                                                         PO Box 2509                                                  PO Box 2329     ‘




         872                                 '31
                                                   91 1-21-70000                        Mason            Shelton, WA 98584—5076                         ,             Shelton,   WA 98584-5058
                                                                                                         Myrna Bennett, et al                                         Wallin's Oysters    & Clams
                                                                                                         PO Box 2509                I   -

                                                                                                                                                                      PO Box 2329
         373                                 3191 1-20-70050                            Mason            Shelton, WA 98584-5076                 r
                                                                                                                                                                      Shelton,   WA 98584-5058
                                                                                                     ~

                                                                                                         Myrna Bennett, et al                                         Wallin’s Oysters    & Clams
                                                                                                         PO Box 2509            I
                                                                                                                                                                      PO Box 2329
                                                                                                         Shelton, WA 98584-5076                                                  WA 98584-5058
                                                                                                                                                -




         374                                 31 91 1-1 2-00040                          Mason                                                       .                 Shelton,

                                      .
                                                                                                         Linda Mabey                                                  Skookum Bay Oyster Co.
                 Walter   E.   Auen Estate                                                               121 E Mikkelsen    Rd                                        413 SE Allen Rd          l




         875           Dkt. 14523            31910-11 -901 00                           Mason            Shelton.    WA 98584                                         Shelton,   WA 98584-8395
                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                                                                                                                                  ‘




                    Western Oyster                                                                       4436 244th Pl SE                                             130   SE Lynch Rd
         876           Dkt. 14503            0122132009                                 Pierce           Issaquah. WA 98029                                           Shelton.   WA 98584-8615
                                 -
                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                             .
                                                                 ‘
                                                                                                         4436 244th Pl SE                                             130   SE Lynch Rd
         877                                 0122141027                                 pierce           Issaquah, WA 98029                                           Shelton,   WA 98584-8615
                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                                                                         4436 244th Pl SE‘                                            130   SE Lynch Rd
         373                                 0.1   22141 028                            pierce           Issaquah, WA 98029                                           Shelton,   WA 98584-861 5
                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                                                                         4436 244th Pl SE                                             130   SE Lynch Rd
     379                                     o1 22133029                                pierce           Issaquah, WA 98029                 .
                                                                                                                                                                      Shelton,   WA 98584-861 5
           v


                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                                                                         4436 244th Pl SE                                             130   SE Lynch Rd
     880                                     0122231055                                 pierce           Issaquah, WA 98029                                           Shelton,   WA 98584-8615          ‘




                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                                                                         4436 244th Pl SE                                             130   SE Lynch Rd
     831                                     01 22231071                               pierce            lssaquah, WA 98029                                           Shelton,   WA 98584-861 5
                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                                                                         4436 244th Pl SE                                             130   SE Lynch Rd
     332                                     o1 22231041                               pierce            Issaquah, WA 98029                                           Shelton,   WA 98584-861 5     -




                                                         .
                                                                                                         Western Oyster Properties LLC                                Taylor United Inc
                                                                                                         4436 244th Pl SE                                             130 SE Lynch Rd
     383                                     0122242054                                pierce            lssaquah, WA 98029                                           Shelton,WA 98584-8615
                                                                                                         Stout Property lnvestménts                         LLC       Tayldr United inc
                                                    I


                                                                                                         PO Box 7218                        .
                                                                                                                                                                      130   SE Lynch Rd
     884                                     o1 22141005                               pierce            Kirkland,   WA 98034                                         Shelton,   WA 98584-8615
                                                                                                         Stout Property Investments                         LLC       Taylor United Inc
                                                                                                         PO Box 7218        I
                                                                                                                                                                      130   SE Lynch Rd       I.


     335                                     01 22133031                               pierce            Kirkland,   WA 98034                                         Shelton,   WA 98584-861 5
                     Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 39 of 40




                                                                            Exhibit E     -        Covered Tidelands
                                                                                                                                             I

                                                                                                         Stout Property Investments        LLC   Taylor United Inc
                                                                     v                                   PO Box 7218                             130   SE Lynch Rd
         886                                           0122133078                       pierce           Kirkland,   WA 98034                    Shelton,   WA 98584-8615
                                                                                                         Stout Property Investments        LLC   Taylor United Inc
                                                                                                         PO Box 7218                             130   SE Lynch Rd
         337                                           0122231067                       pierce           Kirkland,   WA 98034                    Shelton,   WA 98584-8615

                     Applicant for Intervention]
                                                                                                                                       I


                                                                                   _




Parcel                     Party    Grower                       Tax Parce|'#          County                            Owner of Record                              Grower
                                                                                                         Nisqually Indian' Tribe                 Nisqually Indian Tribe
                                                                                                         4820 She Nah Num Dr SE                  4820 She Nah Num Dr SE
                                                       93007900000                     Thurston          Olympia, WA 98513                       Olympia.'WA 98513
         888                                                     '


                                                   '



                                                                                                         Nisqually Indian Tribe                  Ni'squally Indian Tribe
                                                                                                         4820 She Nah Num Dr SE                  4820 She Nah Num Dr SE
                                                       93009800000                     Thurston          Olympia. WA 98513                       Olympia. WA 98513
         889
                                                                                                         Nisqually Indian Tribe                  Nisqually Indian Tribe
                                                                                                         4820 She Nah Num Dr SE                  4820 She Nah Num Dr SE
         890                                           93009700000                     Thurston          Olympia, WA 98513                       Olympia. WA 98513
                                                                                                         Western Oyster Properties LLC           Dabob Bay OysterCo.
                                                                                                         4436 244th Pl SE                        PO Box 3176
                                                                                                         Issaquah, WA 98029                      Belfair, WA 98528
         391                                           501 21 1 004                    Jefferson
                                                                                                         Western Oyster Properties LLC           Dabob Bay Oyster Co.
                                                                                                         4436 244th Pl SE                        PO Box 3176
                                                                                                         Issaquah, WA 98029                      Belfair, WA 98528
         392                                           501 282002                      Jefferson
                                                                                                         Western Oyster Properties LLC,          Dabob Bay Oyster Co.
                 .                                                                                       4436 244th Pl SE                        PO Box 31 76
                                                                                                         Issaquah, WA 98029                      Belfair, WA 98528
         893                                           501 284019                      Jefferson
                                                                                           '




                                                                                                         Kathleen Mars
                                                                                               -




                                                                                                         11201 3rd Ave    SE   Unit   3H
         904                                           601213009                       Jefferson         Everett    WA 98203-5076
                                                                                                         Western Oyster Properties LLC           Taylor United Inc
                                                                                                         4436 244th Pl SE                        130   SE Lynch Rd
         905                                           73600001 7o                      pierce           Issaquah, WA 98029                      Shelton,   WA 98584-8615
                                                                                                     .
                                                                                                         Western Oyster Properties LLC           Taylor United Inc
                                                                                                         4436 244th Pl SE                        130   SE Lynch Rd
         907                                           0122231 020                      pierce           lssaquah,    WA 98029                   Shelton,   WA 98584-861 5
         ~
             v                                                                                           Western Oyster Properties LLC           Taylor United Inc
                                                                                                         4436 244th Pl SE                        130   SE Lynch Rd
         908                                           0122242009                       pierce           lssaquah, WA 98029                      Shelton,   WA 98584-861 5
                                                                                                         Willa   Smith                           Taylor United Inc

                                wma Smith                                                                141 E Ferry Loop   Rd                   130   SE Lynch Rd
         909
                            ‘




                                Dkt_ 14550             220034250020                     Mason            Shelton.    WA 98584—8475               Shelton,   WA 98584-8615
                                                                                                         Peggy Smith
                                                                                                         PO Box 17084
                                                                                        Mason            Seattle, WA 98127-0734
         91o                                           22003-42-00020


                          DNR      Parcels
                Case 2:89-sp-00306-RSM-DWC Document 423-8 Filed 05/21/20 Page 40 of 40




                                                                                              Exhibit E         -
                                                                                                                    Covered Tidelands

                                                                                                                            State ofWashington          -   DNR     Jodi     Clam Company
                J&G Gunstone Clam               Inc.                                                                        PO Box 47014                    '

                                                                                                                                                                -

                                                                                                                                                                    1355 E Sequim Bay Road
         160                Dkt. 14562                     20-A12047                                         Clauam         Olympia,     WA 98584-7014              Sequim,     WA
                                                                                                                                                                               98382


                Applicant for Interventian
Parcel                Party Gtower                                             Tax Parcel #                  County               ‘
                                                                                                                                            Owner of Record                                     Grower
                                                                                                                            State of Washington         —   DNR     J&G Gunstone Clam               Inc.
                                                                                                                            PO Box‘47014                            PO Box 216
         161                                               20-009868                                         Ctanam         Olympia, WA 98584-7014                  Port     Townsend,     WA 98368-021 6
                                                                                                                            Stat'e of   Washington      -   DNR     J&G Gunstone Clam               Inc.
                                                                                                                .
                                                                                                                            PO Box 47014            -


                                                                                                                                                                    PO Box 216
         152                                               20-01 2300                                   A
                                                                                                             Clauam         Olympia,    WA 9858477014               Port Townsend.         WA       98368-021 6
                                                                                                                            State of Washington         -   DNR     JJ Brenner’Oyster           Co
               JJ Brenner Oyster Company                                   -
                                                                                                                            PO BOX 47014                            402    SW 33rd St 106
         220           Dkt 14524                           20_A1 0050
                                                                                   I




                                                                                                             Mason          Olympia,    WA 98584—7014               Federal    Way,       WA 98003—6309
                                                                                                                            State of Washington         -   DNR     Joe Leonard Oyster Co.
                 Joe Leonard Oyster Co.                                                                                     PO Box 47014                            37451 N US Hwy 101
         229
                 '




                     Dkt. 14509, 14510                     20-009956                                         Mason          Olympia.    WA 98584—7014               Lilliwaup. WA 98555-9735                       .




                                                                                                                            State of Washington         -   DNR     Little   Skookum Shellﬁsh Growers LLC
                Little    Skookum          Shellfish                                                                        P0 Box 47014                            PO Box      1   157
                                                                                                                                                                                            ‘




         242         Dkt. 14514.14516                      20-309733                                         Mason          Olympia,    WA 98584-7014               Shelton,    WA 98584-0940                  *




                                                                                                                            State of Washington         -   DNR         Skookum Shellﬁsh Growers LLC
                                                                                                                                                                    Little
                                                                 ‘


                                                                                                                            PO   Box 47014                          PO Box 1157
         254                                               20-009703                                         Mason          Olympia,  WA 98584—7014                 Shelton,    WA 98584-0940
                               _
                                                                                                                        _
                                                                                                                            State of Washington         -   DNR     Jamestown S’Klallam Tribe
                 Minterbrook Oyster Co.                                                                                     P0 BOX 47014        .




         347               Dkt. 14513‘                     20-013012                                         CIaIIam        Olympia.    WA 98584-7014
                                       .
                                                                                                                            State of Washington         —   DNR
                          Taylor United                v                                                                    PO BOX 47014
     629                   Dkt. 14498                      701201001                                        Jefferson       Olympia,    WA 98584-7014
                                                                                                                            State of Washington         -   DNR
                                                                               -
                                                                                                                            PO Box 47014
     630                                                   701201002                                        Jefferson       Olympia.    WA 98584-7014
                     '




                                   I
                                                                                                                            State of Washington         -   DNR
                         Western Oyster                                                             ‘
                                                                                                                            PO BOX 47014                            Jamestown S'Klallam & Port Gamble S'Klallam
     894                   Dkt. 14508                      20-01     1   121                            Jefferson           Olympia,    WA 98584-7014               Tribes
                                                                                                                            State of Washington         A   DNR                                            .




                                                                                                                            PO BOX 47014                            Jamestown S‘Klallam &             Port             Gamble S‘Klallam
     895                                                   20-01 1283                                   Jefferson           Olympia.    WA 98584-7014               Tribes
                                                                                                                                                                                                '




                                                                                                                            State of Washington         -   DNR     Dabob Bay Oyster Co.
                                                             -

                                                                                                                            PO Box 47014                .
                                                                                                                                                                    PO Box 3176
     895                                                   20.A09307                                    Jefferson           Olympia,    WA 98584-7014               Belfair,   WA 98528"
